SHARE PURCHASE AGREEMENT

           THIS SHARE PURCHASE AGREEMENT (“Agreement”) is made as of July 18,
2002, by and among OUTOKUMPU COPPER PRODUCTS OY, a Finnish company (“Buyer”) and
LGL Holland B.V., a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of The Netherlands and
having its official seat (statutaire zetel) in Amsterdam, The Netherlands and
its registered office at Watergoorweg 87, 3861MA Nijkerk, the ,The Netherlands
and registered with the Commercial Register under number 32069974 (“Seller”) and
LGL EUROPE HOLDING CO. (the “Guarantor”).


RECITALS

           Seller desires to sell, and Buyer desires to purchase, shares in
OUTOKUMPU HEATCRAFT B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) to be incorporated by Seller under
the laws of The Netherlands and having its official seat (statutaire zetel) in
Amsterdam, (the “Company”) as hereinafter provided, for the consideration and on
the terms and conditions set forth in this Agreement. Seller is a wholly-owned
subsidiary of the Guarantor.


AGREEMENT

           Buyer, Seller and the Guarantor, intending to be legally bound, agree
as follows:

1.     DEFINITIONS.

           For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:

                             “Acquired Companies” -- the Company and the Heat
Transfer Subsidiaries, collectively.

                             “Applicable Contract” -- any Contract (a) under
which any Acquired Company has or may acquire any rights, (b) under which any
Acquired Company has or may become subject to any obligation or liability, or
(c) by which any Acquired Company or any of the assets owned or used by it is or
may become bound.

                             “Balance Sheet” -- as defined in Section 3.4.

                             “Balance Sheet Net Assets” -- the combined net
assets ((i) total assets minus (ii) total liabilities other than Indebtedness)
of the Acquired Companies shown on the Base Balance Sheet calculated in
accordance with GAAP.

                             “Base Balance Sheet” -- means the unaudited balance
sheet for the Acquired Companies attached hereto as Schedule 1-A .



--------------------------------------------------------------------------------

                             “Base Business Plan” -- means the initial base
business plan of the Company set forth as Attachment A to the Shareholders
Agreement.

                             “Best Efforts” -- the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to ensure that
such result with due consideration for timing where appropriate; provided,
however, that an obligation to use Best Efforts under this Agreement does not
require the Person subject to that obligation to take actions that would result
in a materially adverse change in the benefits to such Person of this Agreement
and the Contemplated Transactions.

                             “Breach” -- a “Breach” of a representation,
warranty, covenant, obligation or other provision of this Agreement or any
instrument delivered pursuant to this Agreement will be deemed to have occurred
if there is or has been any inaccuracy in or breach of, or any failure to
perform or comply with such representation, warranty, covenant, obligation or
other provision, and the term “Breach” means any such inaccuracy, breach,
failure, claim, occurrence or circumstance.

                             “Business” -- consists of:

(a) Subject to clause (b) and (c) below, Seller’s heat transfer business in
Europe, which includes its heat transfer division operations located in Cremieu,
France, Torreglia, Italy and Prague, Czech Republic. The Business includes all
plant, property, equipment and working capital presently used or useable in the
designated facilities; those licenses (including all licenses relating to the
software used in the Business), patent rights, trademarks and trade names used
in the Business (including Heatcraft), know-how, and other commercial or
proprietary information associated and/or necessary to conduct the Business as
presently conducted and foreseen, including all agreements with trade
representatives, agents, distributors engaged in marketing activities related to
the Business, with products currently manufactured by the Business; and the real
estate (including all rights to leaseholds) wherein the Business conducts its
manufacturing, distribution or administrative functions in the designated
facilities (collectively “Assets”);


(b) With respect to Asia Pacific, (A) the Assets include certain idle
manufacturing equipment located at Lennox International, Inc.‘s Australian
facility set forth in Schedule A which shall be provided by Lennox on or before
Closing (and thereby attached to this Agreement) which equipment shall have an
aggregate book value of at least $ 100,000 and which will be moved to China (the
“Kirby Equipment”) and (B) with respect to the Singapore and Shanghai offices,
the Company will have the right to hire those employees of those offices who
have been primarily involved in the heat transfer business. In connection with
subpoint (A) above, the parties further agree that if additional idle equipment
is identified after Closing, such additional equipment shall be deemed to form
part of the Kirby Equipment up to the aggregate book value of $100,000 and
Seller undertakes at its own cost to assign and transfer them


3[sic]

--------------------------------------------------------------------------------

  to the Company free of charge without encumbrances (as is, where is). So far
as any additional idle equipment are identified in excess of the above referred
additional $100,000 book value, the Company shall have the option, but not the
obligation, to acquire such idle equipment from the Seller at book value.


(c) “Business” does not include (i) the heat transfer operations of Seller which
are integrated into Seller’s other businesses, including its HVAC/R operations
in Europe, Australia/New Zealand and the United States or (ii) Seller’s interest
in Frigus-Bohn S.A. de C.V or, for clarification purposes, Sellers’s interest in
its joint venture company in Brazil, Heatcraft do Brasil Ltda.

                             “Business Day” -- means a day (other than a
Saturday or Sunday) on which banks in both New York, New York (USA) and
Helsinki, Finland are open for general business.

                             “Buyer” -- as defined in the first paragraph of
this Agreement.

                             “Buyer’s Accountants” -- PricewaterhouseCoopers
LLP.

                             “Closing” -- as defined in Section 2.3.

                             “Closing Date” -- the date and time as of which the
Closing actually takes place.

                             “Closing Date Net Assets” -- the combined net
assets (total assets minus (ii) total liabilities other than any Indebtedness)
of the Acquired Companies as of the Closing Date calculated in accordance with
GAAP.

                             “Company” -- as defined in the Recitals of this
Agreement.

                             “Company’s Articles of Association” -- the Articles
of Association of the Company, the form of which is attached to the Shareholders
Agreement as .

                             “Competition Law” -- Any Legal Requirement intended
to prohibit or regulate mergers, restraints of trade or monopolization of trade,
including the HSR Act and Council Regulation (EEC) No. 4064/89 or similar laws
within Finland or other applicable jurisdictions including France, Italy and the
Czech Republic.

                             “Consent” -- any approval, consent, ratification,
waiver, or other authorization (including any Governmental Authorization).

                             “Contemplated Transactions” -- all of the
transactions contemplated by this Agreement, including:

(a)      the sale of the Shares by Seller to Buyer;

4

--------------------------------------------------------------------------------

[sic](d)                 the JV Transactions;

(e)                          the performance by Buyer and Seller of their
respective covenants and obligations under this Agreement; and

(f)                          The Company’s exercise of 100% control over the
Heat Transfer Subsidiaries including the transactions provided for in Section
6.1.

                             “Contract” -- any agreement, contract, obligation,
promise or undertaking (whether written or oral and whether express or implied)
that is legally binding.

                             “Damages” -- as defined in Section 10.1.

                             “Deed of Transfer”--the notarial deed of transfer
attached hereto as Schedule 1-D.

                             “Dutch Notary”--a Dutch notary to be mutually
appointed by the parties prior to Closing.

                             “Effective Time” - 11:59:59 p.m. on the Closing
Date.

                             “Encumbrance” -- any charge, claim, community
property interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal or any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership other than
pursuant to the Company's Articles of Association.

                             “Environment” -- soil, land surface or subsurface
strata, surface waters (including navigable waters, ocean waters, streams,
ponds, drainage basins and wetlands), groundwaters, drinking water supply,
stream sediments, ambient air (including indoor air), plant and animal life and
any other environmental medium or natural resource.

                             “Environmental, Health and Safety Liabilities” --
any cost, damages, expense, liability, obligation or other responsibility
arising from the requirements for compliance with or arising from the violation
of any applicable Environmental Law or Occupational Safety and Health Law and
consisting of or relating to:

                            (a)      any actions required to be taken to comply
with applicable law or regulation relating to environmental, health or safety
matters or conditions (including on-site or off-site contamination, occupational
safety and health and regulation of chemical substances or products);

                            (b)       fines, penalties, judgments, awards,
settlements, legal or administrative proceedings, damages, losses, claims,
demands and response, investigative, remedial or inspection costs and expenses
resulting from any requirements under Environmental Law or Occupational Safety
and Health Law;

5

--------------------------------------------------------------------------------

                              (c)      financial responsibility under
Environmental Law or Occupational Safety and Health Law for cleanup costs or
corrective action, including any investigation, cleanup, removal, containment or
other remediation or response actions (“Cleanup”) required by applicable
Environmental Law or Occupational Safety and Health Law (whether or not such
Cleanup has been required or requested by any Governmental Body or any other
Person) with authority to require such Cleanup; or

                              (d)      any other compliance, corrective,
investigative or remedial measures required under the applicable Environmental
Law or Occupational Safety and Health Law.

                              “Environmental Law” -- any Legal Requirement that
requires:

(a) advising appropriate authorities, employees and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;


(b) preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;


(c) reducing the quantities, preventing the release or minimizing the hazardous
characteristics of wastes that are generated;


(d) assuring that products are designed, formulated, packaged and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;


(e) protecting resources, species or ecological amenities;


(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil or other potentially harmful substances;


(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or


(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.


                              “Facilities” -- any real property, leaseholds or
other interests currently or formerly owned or operated by Seller or any Related
Person thereof and any buildings, structures or equipment (including motor
vehicles, tank cars and rolling stock) currently or formerly owned or operated
by Seller or any Related Person thereof for which Buyer or any of the Acquired
Companies could have any legal liability under Environmental Law.

6

--------------------------------------------------------------------------------

                              “GAAP” -- generally accepted United States
accounting principles, applied on a basis consistent with the basis on which the
Balance Sheet and the other financial statements referred to in Section 3.4 were
prepared.

                              “Governmental Authorization” -- any approval,
consent, license, permit, waiver or other authorization issued, granted, given
or otherwise made available by or under the authority of any Governmental Body
or pursuant to any Legal Requirement.

                              “Governmental Body” -- any:

(a) nation, state, county, city, town, village, district or other jurisdiction
of any nature;


(b) federal, state, local, municipal, foreign or other government;


(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal);


(d) multi-national organization or body; or


(e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.


                              “Guarantor”-- as defined in the first paragraph of
this Agreement.

                              “Hazardous Activity” -- the distribution,
generation, handling, importing, management, manufacturing, processing,
production, refinement, Release, storage, transfer, transportation, treatment or
use (including any withdrawal or other use of groundwater) of Hazardous
Materials in, on, under, about or from the Facilities or any part thereof, and
any other act, business, operation or thing that increases the danger, or risk
of danger, or poses an unreasonable risk of harm to persons or property or the
Environment on or off the Facilities.

                              “Hazardous Materials” -- any waste or other
substance that is listed, defined, designated or classified as, or otherwise
determined to be, hazardous, radioactive or toxic or a pollutant or a
contaminant under or pursuant to any Environmental Law, including any admixture
or solution thereof, and specifically including petroleum and all derivatives
thereof or synthetic substitutes therefore and asbestos or asbestos-containing
materials.

                              “Heat Transfer Existing Subsidiaries” - the direct
and indirect, wholly or partially owned, subsidiaries of Seller in existence as
of December 31, 2001 and through which the Business has been operated.

                              “Heat Transfer Subsidiaries” - the Persons formed
or to be formed that, in addition to the Company, are listed on Schedule 3.1(a).

7

--------------------------------------------------------------------------------

                              “Indebtedness” -- without duplication with respect
to any Person, (a) all indebtedness of such Person for borrowed money (including
all accrued interest and accumulated amortization), (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables created in the Ordinary Course of Business), (c) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (d) all obligations of
such Person as lessee under leases that have been in accordance with GAAP,
recorded as capital leases, (e) all obligations, contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, that have
been in accordance with GAAP, recorded as indebtedness, and (f) Indebtedness of
others referred to in clauses (a) through (e) above guaranteed in any manner by
such Person, or in effect guaranteed by such Person under or pursuant to one or
more Contracts.

                              “Independent Accountants” - Ernst & Young, LLP

                              “Intellectual Property Assets” -- as defined in
Section 3.22.

                              “Interim Closing Period” -- the period beginning
as of the Effective Time and continuing through and ending on the Closing Date.

                              “JV Closings” -- the completion and consummation
of the JV Transactions as provided for in the Shareholders Agreement.

                              “JV Transactions” -- the Contracts and actions
provided for, and as defined, in the Shareholders Agreement and Joint Venture
and Member's Agreement with respect to USJVCO.

                              “Key Executives” -- the individuals listed on
Schedule 1-B.

                              “Knowledge” -- an individual will be deemed to
have “Knowledge” of a particular fact or other matter if:

     (a) such individual is actually aware of such fact or other matter; or


     (b) a prudent individual could be expected to discover or otherwise become
aware of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or other
matter.


A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer or partner of such Person or any
subsidiary thereof (or in any similar capacity) has, or at any time had,
Knowledge of such fact or other matter. Notwithstanding the foregoing,
“Knowledge” of Seller means the knowledge of the officers and directors of
Seller, the Acquired Companies and the Heat Transfer Existing Subsidiaries; the
management team members of Seller in Dallas, Texas listed on

8

--------------------------------------------------------------------------------

Schedule 1-C and of Heatcraft Inc. in Grenada, Mississippi and Livernois
Engineering Inc. in Dearborn Michigan listed on Schedule 1-D; and the management
team members for Seller’s heat transfer operations in Europe, and the directors
of such subsidiaries, listed on Schedule 1-E.

                              “Legal Requirement” -- any federal, state, local,
municipal, foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty applicable to any of the Acquired Companies.

                              “Net Assets Adjustment” -- the amount by which (a)
the Closing Date Net Assets are greater (the "Positive Net Assets Adjustment")
or less (the "Negative Net Assets Adjustment") than (b) the Balance Sheet Net
Assets.

                              “Occupational Safety and Health Law” -- any Legal
Requirement designed to provide safe and healthful working conditions and to
reduce occupational safety and health hazards.

                              “Order” -- any award, decision, injunction,
judgment, order, ruling, subpoena or verdict entered, issued, made or rendered
by any court, administrative agency or other Governmental Body or by any
arbitrator.

                              “Ordinary Course of Business” -- an action taken
by a Person will be deemed to have been taken in the "Ordinary Course of
Business" if such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person.

                              “Organizational Documents” -- (a) the articles or
certificate or deed of incorporation, shareholders register and the bylaws of a
corporation, (b) the partnership agreement and any statement of partnership of a
general partnership, (c) the limited partnership agreement and the certificate
of limited partnership of a limited partnership, (d) the certificate or deed of
formation and limited liability company agreement, articles of association,
memorandum of association or operating agreement and shareholders register of a
limited liability company, (e) any charter or similar document adopted or filed
in connection with the creation, formation or organization of a Person, and
(f) any amendment to or restatement of any of the foregoing.

                              “Permitted Indebtedness” - any Indebtedness of the
Acquired Companies incurred after the Effective Time which has been approved in
writing by Buyer.

                              “Person” -- any individual, corporation (including
any non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union or
other entity or Governmental Body.

                              “Plan” -- as defined in Section 3.13.

9

--------------------------------------------------------------------------------

                              Proceeding -- any action, arbitration, audit,
hearing, investigation, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.

                              “Related Person” -- with respect to a particular
individual:

     (a) each other member of such individual's immediately family(including
spouse, parents and children, natural or adopted) (the "Family");


     (b) any Person that is directly or indirectly controlled by such individual
or one or more members of such individual's Family.


With respect to a specified Person other than an individual:

     (c) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person;


     (d) any Person that holds a Material Interest in such specified Person; and


     (e) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity).


                              “Release” -- any spilling, leaking, emitting,
discharging, depositing, escaping, leaching, dumping or other releasing into the
Environment, whether intentional or unintentional.

                              “Representative” -- with respect to a particular
Person, any director, officer, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants and
financial advisors which has been designated by a Person and acknowledged by the
other Party which are limited in number to those reasonably necessary to
accomplish the required activities under this Agreement.

                              “Search Expenses” -- the fees and expenses
incurred by Buyer or its Related Person in connection with environmental
searches and investigations reasonably incurred by or on behalf of Buyer (but
excluding the fees of Buyer's attorneys).

                              “Securities Act” -- the United States Securities
Act of 1933 or any successor law, and regulations and rules issued pursuant to
that Act or any successor law.

                              “Seller” -- as defined in the first paragraph of
this Agreement.

                              “Seller’s Accountants” -- KPMG, LLP.

10

--------------------------------------------------------------------------------

                              “Seller’s Release” -- as defined in Section 2.4.

                              “Shared Services Agreement” -- an agreement
between the Company, US JVCo and Seller in the form attached to the Joint
Venture Agreement as Attachment I pursuant to which (a) Seller and/or its
Related Persons shall provide certain transition services to the Company, US
JVCo and the other Acquired Companies and (b) the Company will provide certain
services to Advanced Distributor Products LLC, an affiliate of Seller.

                              “Shares” - 100 % of the Class A share,
constituting 55% of all outstanding shares in the Company, together with all
rights attaching or accruing thereto.

                              “Shareholders Agreement” -- the Shareholders’
Agreement among Buyer, OCP, Seller, dated 18 July, 2002.

                              “Subsidiary” -- with respect to any Person (the
“Owner”), any corporation or other Person of which securities or other interests
having the power to elect a majority of that corporation’s or other Person’s
board of directors or similar governing body are held by the Owner or one or
more of its Subsidiaries; when used without reference to a particular Person,
“Subsidiary” means a Subsidiary of the Company.

                              “Tax” and “Taxes” -- any federal, state, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, transfer pricing, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever applicable to any of the
Acquired Companies, including any interest, penalty or addition thereto, whether
disputed or not.

                              “Tax Return” -- any return (including any
information return), report, statement, schedule, notice, form or other document
or information required to be filed with or submitted to, any Governmental Body
in connection with the determination, assessment, collection or payment of any
Tax or in connection with the administration, implementation or enforcement of
or compliance with any Legal Requirement relating to any Tax.

                              “Threat of Release” -- a substantial likelihood of
a Release that may require action in order to prevent or mitigate damage to the
Environment that may result from such Release.

                              “Threatened” -- a claim, Proceeding, dispute,
action or other matter will be deemed to have been "Threatened" if any demand or
statement has been made (orally or in writing) or any notice has been given
(orally or in writing), or if any other event has occurred or any other
circumstances exist, that would lead a prudent Person with adequate Knowledge of
all of the relevant facts to conclude that such a claim, Proceeding, dispute,
action or other matter is likely to be asserted, commenced, taken or otherwise
pursued in the future.

11

--------------------------------------------------------------------------------

                              “Transaction Expenses” -- all fees, costs,
expenses and disbursements, incurred by Seller and the Acquired Companies, in
connection with the Contemplated Transactions, including: (a) the fees and
expenses of any counsel retained by Seller, (b) the fees and expenses of any
investment or financial advisors retained by Seller or any Acquired Company, (c)
the fees and expenses of Seller's Accountants, (d) any amounts payable in
accordance with Section 10.4.3, (e) any incentive bonuses payable to the
management, and any severance or similar payments payable to any employee, of
any of the Acquired Companies in connection with the transactions contemplated
hereby, (f) Seller's share of the fees and expenses of the Independent
Accounting Firm, if any, and (g) any fees and expenses of any other counsel,
accountants or other similar professionals with respect to services rendered to
Seller or the Acquired Companies in connection with the transactions
contemplated by this Agreement and (h) one-half of Buyer's Search Expenses.

                              “US Share Purchase Agreement” -- the Share
Purchase Agreement to be entered into as of the date hereof by and between
LENNOX INTERNATIONAL, INC. AND OUTOKUMPU COPPER HOLDINGS INC and OUTOKUMPU
COPPER OY with respect to the purchase by OUTOKUMPU COPPER HOLDINGS INC (or its
Related Person) of 55% of the Shares (as defined therein) of OUTOKUMPU HEATCRAFT
USA LLC (“US JVCo”).

2.        SALE AND TRANSFER OF SHARES; CLOSING.

2.1 SHARES. Subject to the terms and conditions of this Agreement, Seller hereby
sells the Shares to Buyer, and Buyer hereby purchases the Shares from Seller.


2.2      CONSIDERATION.

                 (a)      The total consideration payable by Buyer for the
purchase of the Shares (the “Purchase Price”) shall be (i) $9,680,000 minus (ii)
any Indebtedness other than Permitted Indebtedness of the Acquired Companies
that Seller shall not have repaid in full pursuant to Section 6.3 (b) that is
outstanding as of the Closing Date (including the unpaid principal, accrued and
unpaid interest, any premium (including any prepayment penalties or other
charges payable by reason of the prepayment of such Indebtedness on the Closing
Date) and other charges payable in connection therewith) and (iii) either (A)
plus 55% of the Positive Net Assets Adjustment or (B) minus 55% of the Negative
Net Assets Adjustment.


                 (b)      At least three (3) Business Days prior to the Closing
Date, the chief financial officer of Seller shall certify in writing to Buyer
the estimated amount of the Indebtedness, Permitted Indebtedness, Closing Date
Net Assets and, based thereon, a preliminary calculation of the Net Assets
Adjustment and the adjustment for


12

--------------------------------------------------------------------------------

           Indebtedness. As soon as practicable prior to the Closing Date and
based on the certification referred to above, Buyer and Seller shall jointly
calculate the amount of the Purchase Price to be paid at Closing subject to
adjustment as provided for in Section 2.2(c) (the “Preliminary Purchase Price”).
The Closing shall occur and the payments to be made at Closing as provided for
in Section 2.4 shall be based upon the notice provided for herein, and upon such
joint calculations.


                 (c)      As promptly as possible and in any event, not later
than 30 days after the Closing, the Company, under the direction of Buyer after
consultation with Seller, shall prepare and deliver initially to Buyer and
Buyer’s Accountants (i) financial statements of the Company including a
consolidated balance sheet (the “Closing Balance Sheet”) and an income statement
with consolidating schedule of the Acquired Companies as of the Closing Date in
accordance with GAAP which shall be subject to an audit or review by Buyer’s
Accountants and (ii) a supplemental report setting forth the Indebtedness, the
Permitted Indebtedness, Closing Date Net Assets and, based thereon, the Net
Assets Adjustment (identified as either the Positive Net Assets Adjustment or
the Negative Net Assets Adjustment), and the adjustment for Indebtedness (the
“Closing Adjustments”), each of which shall be reported on by Buyer’s
Accountants (the “Closing Date Financial Report”). The Closing Date Financial
Report shall reflect a physical inventory conducted in accordance with
subsection (e) of this Section 2.2. with any necessary adjustments required to
reflect any changes from the date of inventory and the Closing Date. Any
third-party expenses or fees incurred by Company in preparing or in connection
with the Closing Date Financial Report and the Closing Adjustment (including the
fees of Buyer’s Accountants) shall be borne by the Company. The Company and
Buyer’s Accountants shall make available any work papers or other information
relating to the Closing Date Financial Report then or thereafter requested by
Seller. Any expenses incurred by Seller’s Accountants in reviewing the Closing
Date Financial Report, such work papers and other information and in providing
Seller with its report thereon shall be borne by the Company. If Seller does not
object, or otherwise fails to respond, to the Closing Date Financial Report
within 30 days after delivery to Seller, such Closing Date Financial Report
shall automatically become final and conclusive. In the event that Seller
objects to the Closing Date Financial Report within such 30 day review period,
Seller and Buyer shall promptly meet and endeavor to reach agreement as to the
content of the Closing Date Financial Report. If Seller and Buyer agree on the
content of the Closing Date Financial Report, such Closing Date Financial Report
shall become final and conclusive. If Seller and Buyer are unable to reach
agreement within 30 days after the end of Seller’s 30 day review period, then
the Independent Accountants shall promptly be retained to undertake a
determination of the Closing Date Financial Report, which determination shall be
made as


13

--------------------------------------------------------------------------------

  quickly as possible (it being understood that the parties shall direct the
Independent Accountants to complete their work within 30 days). Only disputed
items shall be submitted to the Independent Accountants for review. In resolving
any disputed item, the Independent Accountants may not assign a value to such
item greater than the greatest value for such item claimed by either party or
less than the lowest value for such item claimed by either party, in each case
as presented to the Independent Accountants. Such determination of the
Independent Accountants shall be final and binding on Seller and Buyer, and all
expenses of the Independent Accountants shall be borne equally by Seller and
Buyer. The Purchase Price and the payments required to be made after the Closing
Date pursuant to Section 2.2(d) shall be finally determined on the basis of the
Closing Date Financial Report and the Closing Adjustment.


                 (d)  Within five (5) Business Days after the final
determination of the Closing Adjustments, Buyer or Seller, as the case may be,
shall pay to the other the amount by which the Purchase Price, as adjusted by
the Closing Adjustments, is greater or less than the Preliminary Purchase Price
(such difference being the “Closing Purchase Price Reconciliation”). If the
Closing Purchase Price Reconciliation is positive, Buyer shall pay such
difference to Seller. If the Closing Purchase Price Reconciliation is negative,
Seller shall pay such difference to Buyer. If (i) Buyer fails to pay any amount
owing to Seller pursuant to this subsection (d) or (ii) Seller fails to pay any
amount owing to Buyer pursuant to this subsection (d), within the specified five
(5) Business Day period, then the amount so owing shall be payable on demand and
interest shall accrue on the unpaid amount at the rate of 18% per annum.


                 (e)  In connection with the Purchase Price Reconsiliation
referred to in this Section 2.2 above, Parties shall further agree that if the
book value of the Kirby Equipment falls below $100,000 as specified in Article 1
(the “Business” definition clause) above, the final Purchase Price shall be
reduced by the difference between $100,000 and the actual book value of the
Kirby Equipment listed on Schedule A.


                 (f)  The target date for the physical inventory referred to in
subsection (c) above is August 24, 2002, except for Italy, which is on or about
August 10, 2002. Buyer agrees to notify Seller by August 2, 2002 if it appears
that the approval of the European Commission will not be received by August 22,
2002, in which case the date of the physical inventory will be postponed by
mutual agreement of the parties to a date that is closer to the Closing Date but
in no event earlier than 35 days prior to a new target Closing Date. The
physical inventory will be taken as by the employees of the Acquired Companies
under the direction of Buyer, after consultation with Seller who shall have the
right to be present thereat.(g) If any Accounts Receivable that are included in
the


14

--------------------------------------------------------------------------------

            Closing Balance Sheet and taken into account in calculating the Net
Assets Adjustment are not collected in full within later of 180 days after the
Closing or 90 days after the due date (the aggregate amount of any such
uncollected Accounts Receivable less any reserve for doubtful accounts being
herein referred to as the “Shortfall Amount”), Buyer shall promptly notify
Seller in writing as to the Shortfall Amount. Within five (5) Business Days
after delivery of such notice, unless Seller disputes the amount thereof, Seller
shall pay Buyer by wire transfer of immediately available funds an amount equal
to the Shortfall Amount.The receivables in question will then be transferred to
Seller and Buyer agrees to provide any reasonable assistance requested by Seller
to collect said receivables. For purposes hereof, it is understood that the
Accounts Receivable included in the current assets to be set forth on the
Closing Balance Sheet will be net of any reserve for doubtful accounts. Any
disputes as to the Shortfall Amount shall be submitted to and resolved by the
Independent Accountants in the same manner as provided for in Section 2.2(c).


2.3 CLOSING.The transfer of the Shares (the “Closing”) provided for in this
Agreement will take place by execution of the Deed of Transfer at the offices of
Clifford Chance as soon as all of the conditions to Closing set forth in
Articles 7 and 8 have been or can be satisfied, on a date, subject to the
foregoing, to be reasonably specified by Buyer by written notice at least five
(5) Business Days in advance or at such other time and place as the parties may
agree. Subject to the provisions of Section 9, failure to consummate the
purchase and sale provided for in this Agreement on the date and time and at the
place determined pursuant to this Section 2.3 will not result in the termination
of this Agreement and will not relieve any party of any obligation under this
Agreement.


2.4       CLOSING OBLIGATIONS. At the Closing:

(a)           Seller will deliver, or cause a Related Person to deliver, to
Buyer:

(i) a certificate executed by Seller representing and warranting to Buyer that
each of Seller’s representations and warranties in this Agreement was accurate
in all respects as of the date of this Agreement, provided that the
representations and warranties in so far as they relate to the Company will be
as of the date the Company will have been incorporated and is accurate in all
respects as of the Closing Date as if made on the Closing Date (giving full
effect to any supplements to and schedules or exhibits attached hereto that were
delivered by Seller to Buyer prior to the Closing Date in accordance with
Section 5.5); and


(ii) resignations, effective as of the Closing, of such directors and officers
of the Acquired Companies as may be designated by the Board of the Company prior
to Closing.


15

--------------------------------------------------------------------------------

(b)           Buyer, Seller and the Dutch Notary will execute the Deed of
Transfer.

(i)     Buyer will deliver, or cause a Related Person to deliver:(ii) the
Preliminary Purchase Price by wire transfer to Seller, to an account to be
specified by Seller; and(iii) a certificate executed by Buyer to the effect
that, except as otherwise stated in such certificate, each of Buyer’s
representations and warranties in this Agreement was accurate in all respects as
of the date of this Agreement and is accurate in all respects as of the Closing
Date as if made on the Closing Date.

3. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Buyer as follows (which representations and warranties in so far as they relate
to the Company shall be as of the date when the Company has been incorporated):


3.1 ORGANIZATION AND GOOD STANDING.


(a) Schedule 3.1(a) contains a complete and accurate list for each Acquired
Company of its name, its jurisdiction of incorporation or formation, other
jurisdictions in which it is authorized to do business, and its capitalization
(including the identity of each shareholder and the number of shares or other
ownership interests held by each). Each Acquired Company is duly organized,
validly existing and in good standing - to the extent such concept is relevant
in its jurisdiction of incorporation or formation - under the laws of its
jurisdiction of incorporation or formation, with full power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use and to perform all its obligations
under Applicable Contracts. Each Acquired Company is duly qualified to do
business as a foreign corporation or other entity and is in good standing under
the laws of each other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification where the lack of such qualification would have a
material adverse effect on the Business.


(b) The Company is, and at all times since its incorporation has been, a limited
liability company with only one shareholder.


(c) Seller has delivered to Buyer copies of the Organizational Documents of each
Acquired Company, as currently in effect.


3.2     AUTHORITY; NO CONFLICT.

(a) This Agreement constitutes the legal, valid, and binding obligation of
Seller, enforceable against Seller in accordance with its terms. Upon the
execution and delivery by Seller of the Shareholders Agreement (the “Seller’s
Closing Documents”), the Seller’s Closing Documents will


16

--------------------------------------------------------------------------------

constitute the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms. Seller has all the
necessary right, power, authority and capacity to execute and deliver this
Agreement and the Seller’s Closing Documents and to perform its obligations
under this Agreement and the Seller’s Closing Documents.


(b) Except as set forth in Schedule 3.2(b), neither the execution and delivery
of this Agreement nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):


(i)  contravene, conflict with or result in a violation of (A) any provision of
the Organizational Documents of Seller or of the Acquired Companies, or (B) any
resolution adopted by the board of directors or the shareholders of Seller or of
any Acquired Company;

(ii)  contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to exercise any remedy or obtain any
relief under, any Legal Requirement or any Order to which any Acquired Company
or Seller, or any of the assets owned or used by any Acquired Company or
otherwise in connection with the Business, may be subject;

(iii)  contravene, conflict with or result in a violation of any of the terms or
requirements of, any Governmental Authorization that is held by any Acquired
Company or that otherwise relates to the Business or the business of, or any of
the assets owned or used by, any Acquired Company;

(iv)  cause any Acquired Company to become subject to, or to become liable for
the payment of, any Tax;

(v)  contravene or result in a violation or breach of any provision of, or give
any Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify,
any Applicable Contract; or

(vi)  result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets owned or used by any Acquired Company or otherwise
in connection with the Business.

Except as set forth in Schedule 3.2(b), neither Seller nor any Acquired Company
is or will be required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.

3.3 CAPITALIZATION.


(a) All Shares have been validly authorized and issued in compliance with all
Legal Requirements. All Shares are fully paid up and the Shares constitute


17

--------------------------------------------------------------------------------

all of the outstanding class A shares in the Company and 55% of all outstanding
shares in the Company.


(b) The Seller has full legal and beneficial title (juridisch en economisch
eigendom) to all of the Shares free and clear of any third party rights and is
entitled to sell and transfer the full legal and beneficial ownership (juridisch
en economisch eigendom) of the Shares under the terms of this Agreement.


(c) No pre-emption rights or other rights, other than pursuant to the Company’s
Articles of Association, pursuant to which a third party is or shall be entitled
to have one or more of the Shares transferred to it or encumbered exist in
relation to the Shares.


(d) None of the Shares is encumbered with a right of pledge and/or usufruct
(vruchtgebruik) or subject to attachment.


(e) No depository receipts (certificaten van aandelen) are issued in relation to
any of the Shares.


(f) With the exception of the Shares and the remaining 45% of the outstanding
shares in the Company (which are owned by Seller), all of the outstanding equity
securities and other securities of each Acquired Company are owned of record and
beneficially by one or more of the Acquired Companies, free and clear of all
Encumbrances except where the ownership of shares is required under the Legal
Requirements of the jurisdiction of organization to be vested in those Persons
serving on the Board of Directors of an Acquired Company. No legend or other
reference to any purported Encumbrance appears upon any certificate representing
equity securities of any Acquired Company. All of the outstanding equity
securities of each Acquired Company have been duly authorized and validly issued
and are fully paid and non-assessable. Except as set forth on Schedule 3.3(b),
there are no Contracts relating to the issuance, sale, or transfer of any equity
securities or other securities of any Acquired Company. Seller is not a party to
any option, warrant, purchase right or other contract or commitment that could
require Seller to sell, transfer, or otherwise dispose of any equity securities
of the Acquired Companies. There are no voting trust, proxy or other agreement
with respect to the voting of any Shares of the Acquired Companies. None of the
outstanding equity securities or other securities of any Acquired Company was
issued in violation of any Legal Requirement.


(g) Except as set forth on Schedule 3.3(c), no Acquired Company owns, or has any
Contract to acquire, any equity securities or other securities of any Person
(other than Acquired Companies) or any direct or indirect equity or ownership
interest in any other business.


18

--------------------------------------------------------------------------------

3.4 FINANCIAL STATEMENTS. Seller has delivered to Buyer: (i) all available
audited financial statements of the Acquired Companies and the Business as of
December 31 for each of the years 2000 and 2001, (ii) unaudited financial
statements for the Heat Transfer Existing Subsidiaries as for each of the years
2000 and 2001 and (iii) a proforma unaudited consolidated balance sheet of the
Acquired Companies and the Business as at the Effective Time (the “Balance
Sheet”) all of which are attached hereto as Schedule 3-4. Buyer acknowledges
that the audited financial statements, if any, may be audited according to local
accounting principles or according to GAAP, and nothing in this section requires
Seller to restate these financial statements. The Balance Sheet is true and
correct and fairly presents the financial condition of the Acquired Companies
and the Business in all material and reflects the consistent application of
accounting principles.


3.5 BOOKS AND RECORDS. The books of account, minute books, stock record books,
and other records of the Acquired Companies for the period of time as the
Acquired Companies have been owned by the Seller, all of which have been made
available to Buyer, are complete and correct and have been maintained in
accordance with reasonable business practices of the Seller, including the
maintenance of an adequate system of internal controls. For such time as the
Acquired Companies have been owned by the Seller, such minute books contain
records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of the applicable Persons, which are accurate and complete in all material
respects and, to Seller’s Knowledge, no meeting of any such stockholders, Board
of Directors, or committee has been held for which minutes have not been
prepared and are not contained in such minute books, where the absence of such
record would have a material adverse effect on the Acquired Companies. At the
Closing, all of those books and records will be in the possession of the
Acquired Companies.


3.6 TITLE TO PROPERTIES; ENCUMBRANCES. Schedule 3.6 contains a complete and
accurate list of all real property, leaseholds or other interests therein used
in connection with the Business. Seller has delivered or made available to Buyer
copies of the deeds and other instruments (as recorded) by which Seller or one
of the Acquired Companies acquired such real property and/or interests, and
copies of all title insurance policies, opinions, abstracts and surveys that, to
Seller’s Knowledge, are in the possession of Seller or the Acquired Companies
and relating to such property or interests. The Acquired Companies own, or will
as of the Closing Date own, (with good and marketable title in the case of owned
real property, subject only to the matters permitted by the following sentence)
all the properties and assets (whether real, personal or mixed and whether
tangible or intangible) that are used in connection with the Business, or
reflected as owned in the books and records of the Acquired Companies or the
Business, including all of the properties and assets reflected in the Balance
Sheet (except for assets held under capitalized leases disclosed or not required
to be disclosed in Schedule 3.6 and personal property sold since the date of the
Balance Sheet in the Ordinary Course of Business), and all of the material
properties and assets purchased or


19

--------------------------------------------------------------------------------

otherwise acquired to be owned by the Acquired Companies or otherwise in
connection with the Business since the date of the Balance Sheet (except for
personal property acquired and sold since the date of the Balance Sheet in the
Ordinary Course of Business and consistent with past practice), which
subsequently purchased or acquired properties and assets (other than inventory
and short-term investments) are listed in Schedule 3.6. All material properties
and assets reflected in the Balance Sheet are free and clear of all Encumbrances
and are not, in the case of real property, subject to any rights of way,
building use restrictions, exceptions, variances, reservations or limitations of
any material nature except, with respect to all such properties and assets,
(a) mortgages or security interests shown on the Balance Sheet as securing
specified liabilities or obligations, with respect to which no default (or event
that, with notice or lapse of time or both, would constitute a default) exists,
(b) mortgages or security interests incurred in connection with the purchase of
property or assets after the date of the Balance Sheet (such mortgages and
security interests being limited to the property or assets so acquired), with
respect to which no material default (or event that, with notice or lapse of
time or both, would constitute a default) exists, (c) liens for current taxes
not yet due, and (d) with respect to real property, any restrictions which have
not been identified in documents of ownership or title insurance. All buildings,
plants and structures owned by the Acquired Companies or otherwise used in
connection with the Business lie wholly within the boundaries of the real
property owned by the Acquired Companies and to Seller’s Knowledge, do not
encroach upon the property of, or otherwise conflict with the property rights
of, any other Person.


3.7 CONDITION AND SUFFICIENCY OF ASSETS. The buildings, structures and equipment
used in the Business are structurally sound, are in good operating condition and
repair and are adequate for the uses to which they are being put, and none of
such buildings, structures or equipment is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not material in
nature or cost or other repairs included in the Base Business Plan. The
buildings, structures and equipment of the Acquired Companies are sufficient for
the continued conduct of the Business after the Closing in substantially the
same manner as conducted prior to the Closing. One or more of the Acquired
Companies is, or will be as of the Closing Date, the owner of all right, title
and interest in and to all of the material assets that have been used in
connection with the operation of the Business by Seller or the Heat Transfer
Existing Subsidiaries (including all material Applicable Contracts, Intellectual
Property Assets, inventory, insurance, Governmental Authorizations, licenses and
permits), whether tangible or intangible, free and clear of all Encumbrances,
and such assets are sufficient for the continued conduct of the Business after
the Closing in substantially the same manner as conducted prior to the Closing.


3.8 ACCOUNTS RECEIVABLE. All trade accounts receivable of the Business that are
reflected on the Balance Sheet (whether or not they were factored as of the date
of the Balance Sheet) and all accounts receivable of the Business that will be
reflected on the accounting records of the Acquired Companies as of the Closing


20



--------------------------------------------------------------------------------

Date (collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business, and the respective reserves shown on the
Balance Sheet or on the accounting records of the Company as of the Closing Date
are calculated consistent with GAAP and, in the case of the reserve as of the
Closing Date, will be so calculated. There is no contest, claim or right of
set-off which has been asserted by any account debtor, other than those incurred
in the Ordinary Course of Business, under any Contract with any obligor of an
Accounts Receivable relating to the amount or validity of such Accounts
Receivable.


3.9 INVENTORY. All inventory of the Business, whether or not reflected in the
Balance Sheet, is owned by the Acquired Companies and to Seller’s Knowledge,
consists of a quality and quantity usable and salable in the Ordinary Course of
Business, except for obsolete items and items of below-standard quality, all of
which have been written off or written down to net realizable value in the
Balance Sheet or on the accounting records of the Acquired Companies as of the
Closing Date, as the case may be.  All inventories not written off have been
priced at the lower of cost or net realizable. The quantities of each item of
inventory (whether raw materials, work-in-process or finished goods) are not
excessive, but are reasonable in the present circumstances of the Acquired
Companies.


3.10 NO UNDISCLOSED LIABILITIES. Except as set forth in Schedule 3.10 or 3.19,
to Seller’s Knowledge, the Business and the Acquired Companies have no material
liabilities or obligations whether absolute, accrued, contingent or otherwise)
except for liabilities or obligations reflected or reserved against in the
Balance Sheet and such trade payables and short term trade indebtedness relating
to the Business as may have been incurred in the Ordinary Course of Business
since the date thereof.


3.11 TAXES.


(a) To Seller’s Knowledge, Seller and the Acquired Companies have filed or
caused to be filed all Tax Returns that are or were required to be filed by or
with respect to the Business or any of them, either separately or as a member of
a group of corporations, pursuant to applicable Legal Requirements where the
failure to file such Tax Return would have a material adverse effect on the
Business or the Acquired Companies. Seller will make available to Buyer or its
Representatives, at its request, copies of, and Schedule 3.11 contains a
complete and accurate list of, all such Tax Returns since January 1, 1998. To
Seller’s Knowledge, Seller and the Acquired Companies have paid, or made
provision for the payment of, all material Taxes that have or may have become
due pursuant to those Tax Returns or otherwise, or pursuant to any assessment
received with respect to the Business or by Seller or any Acquired Company,
except such Taxes, if any, as are listed in Schedule 3.11 and are being
contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Balance Sheet.


21

--------------------------------------------------------------------------------

(b) To Seller’s Knowledge, all deficiencies proposed as a result of such audits
have been paid, reserved against, settled, or, as described in Schedule 3.11,
are being contested in good faith by appropriate proceedings. Except as
described in Schedule 3.11, neither Seller nor any Acquired Company has given or
been requested to give waivers or extensions (or is or would be subject to a
waiver or extension given by any other Person) of any statute of limitations
relating to the payment of Taxes of Seller or any Acquired Company or for which
Seller or any Acquired Company may be liable.


(c) To Seller’s Knowledge, the charges, accruals and reserves with respect to
Taxes on the respective books of Seller and each Acquired Company are adequate
(determined in accordance with GAAP) and are at least equal to Seller’s and that
Acquired Company’s expected liability for Taxes. There exists no proposed tax
assessment against Seller, any Acquired Company or the Business except as
disclosed in the Balance Sheet or in Schedule 3.11. To Seller’s Knowledge, all
material Taxes that Seller or any Acquired Company is or was required by Legal
Requirements to withhold or collect have been duly withheld or collected and, to
the extent required, have been paid to the proper Governmental Body or other
Person.


(d) All Tax Returns filed with respect to the Business or by (or that include on
a consolidated basis) Seller or any Acquired Company, to the Knowledge of the
Seller, are true, correct and complete in all material respects. There is no tax
sharing agreement that will require any payment by Seller or any Acquired
Company after the date of this Agreement.


3.12 NO MATERIAL ADVERSE CHANGE. Except as disclosed on Schedule 3.12, since
December 31, 2001, there has not been any material adverse change in the
business, operations, properties, prospects, assets or condition of the Business
or any Acquired Company, and no event has occurred or circumstance exists that
may result in such a material adverse change.


3.13 EMPLOYEE BENEFITS.

Schedule 3.13 contains a list of:

(a)  all employees employed by any of the Acquired Companies (“Employees ”);

(b)  all individual benefits in the widest sense of the word, including but not
limited to salaries, the Employees or former Employees are entitled to (the
“Individual Benefits”) and all collective rights and benefits with respect to
the Employees, including but not limited to collective bargaining agreements
(the “Collective Benefits”);

22

--------------------------------------------------------------------------------

(c)  all obligations and liabilities of any of the Acquired Companies imposed by
law or otherwise with respect to its Employees, including but not limited to, by
social security or tax authorities (“Employee Liabilities”);

(d)  all rules and regulations applicable to any of the Employees, including but
not limited with respect to health, safety and environment protection (the
“Employment Rules”); and

(e)  all disputes between an Acquired Company and any Employee or former
Employee (“Employment Disputes”).

There are no other persons employed by any of the Acquired Companies other than
the Employees and any all Employees are employed by the relevant Acquired
Company in connection with the Business as conducted at the Effective Date. All
Continuing Employees (as defined below) that are hereby transferred directly or
indirectly to the Buyer through the Acquired Companies have been exclusively
working for the Business since 1 January 2002. There are no Employees entitled
to any other individual benefits or collective benefits other than the
Individual Benefits and Collective Benefits and (i) each and all of such
Individual Benefits and Collective Benefits has been duly paid and/or fulfilled
by the relevant Acquired Company and (ii) there is no obligation, by law or
otherwise, for any of the Acquired Companies to increase the Individual Benefits
or the Collective Benefits. Each of the Acquired Companies has duly paid and
fulfilled all and any of its Employee Liabilities and is at the date hereof and
at Closing in due compliance with any Employment Rules, also including but not
limited to any rules or procedures related to the change of control of the
Business and transfer of Business to Acquired Companies. There are no other
disputes between any of the Acquired Companies and Employees or former Employees
other than the Employment Disputes.

3.14 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS.


(a) Except as set forth in Schedule 3.14 or Schedule 3.19:


(i) each Acquired Company is, and at all times since January 1, 1998 has been,
and the Business has been conducted at all times since January 1, 1998, in full
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets except for any such failure that would not result in a material adverse
effect;


(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) may constitute or result in a violation by the Business or
any Acquired Company of, or a failure on the part of the Business or any
Acquired Company to comply with, any Legal Requirement, or (B) may give rise to
any obligation on the part of the Company, Seller, any Acquired Company or Buyer
to undertake, or to bear all or any portion of the cost of, any remedial action
of any nature; and


23

--------------------------------------------------------------------------------

(iii) neither Seller nor any Acquired Company has received at any time since
January 1, 1998 any notice or other communication (whether oral or written) from
any Governmental Body or any other Person regarding (A) any actual, alleged,
possible or potential violation of, or failure to comply with, any Legal
Requirement which would have a material effect on the Business or any Acquired
Company, or (B) any actual, alleged or potential obligation on the part of
Seller, the Business or any Acquired Company arising under any applicable Legal
Requirement to undertake, or to bear any material portion of the cost of, any
remedial action of any material nature.


(b) Schedule 3.14 contains a complete and accurate list of each material
Governmental Authorization that is required to be held by the Business for its
operation or that is otherwise required for the Business or any Acquired Company
to own or use any of its assets. Each Governmental Authorization listed or
required to be listed in Schedule 3.14 is valid and in full force and effect.
Except as set forth in Schedule 3.14 or Schedule 3.19:


(i) all of the material terms and requirements of each Governmental
Authorization identified or required to be identified in Schedule 3.14 have been
at all required times complied with by the Business and, to the extent
applicable, each Acquired Company in all material respects;


(ii) no material event has occurred or circumstance exists that may (with or
without notice or lapse of time) (A) constitute or result in a violation of or a
failure to comply with any material term or requirement of any Governmental
Authorization listed or required to be listed in Schedule 3.14, or (B) result in
the revocation, withdrawal, suspension, cancellation or termination of, or any
material modification to, any Governmental Authorization listed or required to
be listed in Schedule 3.14;


(iii) neither Seller nor any Acquired Company has received, at any time since
January 1, 1998, any notice or other communication (whether oral or written)
from any Governmental Body or any other Person regarding (A) any actual, alleged
or potential violation of, or failure to comply with, any material term or
requirement of any Governmental Authorization, or (B) any actual, proposed or
potential revocation, withdrawal, suspension, cancellation, termination of or
material modification to any Governmental Authorization; and


24

--------------------------------------------------------------------------------

(iv) all material applications required to have been filed for the renewal of
the Governmental Authorizations listed or required to be listed in Schedule 3.14
or which are required by or in connection with the Contemplated Transactions
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other material filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.


The Governmental Authorizations listed in Schedule 3.14 collectively constitute
all of the Governmental Authorizations necessary to permit the Business to be
lawfully conducted in the manner it is currently conducted in all material
respects and to permit the Acquired Companies to own and use their assets in the
manner in which they currently own and use such assets in all material respects.

3.15      LEGAL PROCEEDINGS; ORDERS.

(a) Except as set forth in Schedule 3.15 or Schedule 3.19, to the Knowledge of
Seller there is no pending Proceeding:


(i)  that has been commenced by or against any Acquired Company or may affect
the Business or the business of, or any of the assets owned or used by, any
Acquired Company in any material respect; or(ii) that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with in any material way, any of the Contemplated Transactions.

To Seller’s Knowledge, no such Proceeding has been Threatened. Seller has
delivered to Buyer copies of all pleadings, correspondence and other documents
relating to each Proceeding listed in Schedule 3.15 requested by Buyer. The
Proceedings listed in Schedule 3.15 will not have a material adverse effect on
the Business or the business, operations, assets, condition or prospects of any
Acquired Company.

(b) Except as set forth in Schedule 3.15:


(i)  there is no material Order to which the Business or any of the Acquired
Companies, or any of the assets owned or used by any Acquired Company or
otherwise in connection with the Business, is subject;

(ii)  Seller is not subject to any material Order that relates to the Business
or the business of, or any of the assets owned or used by, any Acquired Company;
and

(iii)  no officer, director, agent or employee of any Acquired Company is
subject to any Order that prohibits such officer, director, agent or employee
from engaging in or continuing any conduct, activity or practice relating to the
Business or the business of any Acquired Company which would have a material
adverse effect on the Business or the business of any Acquired Company.

25

--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 3.15:


(i)  the Seller and each Acquired Company are in full compliance with all of the
terms and requirements of each material Order to which the Business or they, or
any of the assets owned or used by it, is or has been subject;

(ii)  no event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time) a material violation of or failure
to comply with any term or requirement of any Order to which Seller, the
Business or any Acquired Company, or any of the assets owned or used by any
Acquired Company is subject; and

(iii)  neither Seller nor any Acquired Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged potential violation of, or failure to
comply with, any material term or requirement of any Order to which the Seller,
the Business or any Acquired Company, or any of the assets owned or used by any
Acquired Company or otherwise in connection with the Business, is or has been
subject.

3.16     ABSENCE OF CERTAIN CHANGES AND EVENTS.

Except as set forth in Schedule 3.16, since December 31, 2001 and for clauses
(f), (g), and (i) of this Section 3.16, since December 31, 2000 the Business has
been conducted by the Seller and its Related Persons only in the Ordinary Course
of Business and there has not been, with respect to or relating to the Business,
any:

(a)  issuance of any membership interests in or shares of capital stock of any
Acquired Company except as necessary to provide for the creation of the Acquired
Companies and consistent with Section 3.3; grant of any stock option or right to
purchase membership interests in or shares of capital stock of any Acquired
Company; issuance of any security convertible into such capital stock; grant of
any registration rights; purchase, redemption, retirement or other acquisition
by any Acquired Company of any membership interests in or shares of any such
capital stock; or declaration or payment of any dividend or other distribution
or payment in respect of shares of capital stock;

(b)  amendment to the Organizational Documents of any of the Heat Transfer
Existing Subsidiaries or any Acquired Company except as may be necessary to
provide for the creation of the Acquired Companies;

(c)  except in the Ordinary Course of Business, payment or increase by any
Acquired Company of any management fee or any bonuses, salaries, or other
compensation to any stockholder, director, officer or employee or entry into any
employment, severance or similar Contract with any director, officer or
employee;

(d)  except in the Ordinary Course of Business, adoption of, or increase in the
payments to or benefits under, any profit sharing, bonus, deferred compensation,
savings, insurance, pension, retirement or other employee benefit plan for or
with any employees of any Acquired Company;

26

--------------------------------------------------------------------------------

(e)  damage to or destruction or loss of any asset or property of any Acquired
Company, whether or not covered by insurance, materially and adversely affecting
the properties, assets, business, financial condition or prospects of the
Business or the Acquired Companies, taken as a whole;

(f)  entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar agreement which would have a material impact on the Business, or (ii)
any Contract or transaction involving a total remaining commitment by or to any
Acquired Company of at least $100,000;

(g)  except in the Ordinary Course of Business, sale, lease or other disposition
of any asset or property of any Acquired Company or mortgage, pledge or
imposition of any lien or other encumbrance on any material asset or property of
any Acquired Company or otherwise relating to the Business, including the sale,
lease or other disposition of any of the Intellectual Property Assets;

(h)  cancellation or waiver of any claims or rights with a value to any Acquired
Company in excess of $25,000;

(i)  material change in the accounting methods used by any Acquired Company; or

(j)  agreement, whether oral or written, by Seller or any Acquired Company to do
any of the foregoing.

3.17     CONTRACTS; NO DEFAULTS.

(a)  Schedule 3.17(a) contains a complete and accurate list, and Seller has
delivered to Buyer true and complete copies, of:

(i)  each Applicable Contract that involves performance of services or delivery
of goods or materials by one or more Acquired Companies or otherwise in
connection with the Business of an amount or value in excess of $100,000;

(ii)  each Applicable Contract that involves performance of services or delivery
of goods or materials to one or more Acquired Companies or otherwise in
connection with the Business of an amount or value in excess of $100,000;

(iii)  each Applicable Contract that was not entered into in the Ordinary Course
of Business and that involves expenditures or receipts of one or more Acquired
Companies or otherwise in connection with the Business in excess of $25,000;

(iv)  each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $25,000 and with terms of less than one year);

27

--------------------------------------------------------------------------------

(v)  each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights or other intellectual property, including
agreements with current or former employees which are still in effect,
consultants or contractors regarding the appropriation or the non-disclosure of
any of the Intellectual Property Assets other than those agreements with
employees entered into in the ordinary course of business;

(vi)  each collective bargaining agreement and other Applicable Contract to or
with any labor union or other employee representative of a group of employees;

(vii)  each joint venture, partnership and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by any
Acquired Company with any other Person;

(vii)  each Applicable Contract containing covenants that in any material way
purport to restrict the business activity of the Business or any Acquired
Company or any Related Person of an Acquired Company or limit the freedom of the
Business or any Acquired Company or any Related Person of an Acquired Company in
any material way to engage in any of its line of business or to compete with any
Person in its lines of business;

(ix)  each Applicable Contract providing for payments to or by any Person based
on sales, purchases or profits, other than direct payments for goods;

(x)  each power of attorney that is currently effective and outstanding which
could effect in a material way the Business or the Acquired Companies;

(xi)  each Applicable Contract entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by any Acquired
Company to be responsible for indirect, consequential or punitive damages;

(xii)  each Applicable Contract for capital expenditures in excess of $25,000;

(xiii)  each written warranty, guaranty and other similar undertaking with
respect to contractual performance extended by any Acquired Company other than
in the Ordinary Course of Business; and

(xiv)  each material amendment, supplement and modification (whether oral or
written) in respect of any of the foregoing.

Schedule 3.17(a) sets forth sufficient details concerning such Contracts to
identify the Contracts, and the Acquired Companies' office where details
relating to the Contracts are located.

(b)  Except as set forth in Schedule 3.17(b):

(i)   Neither Seller nor any Related Person of Seller has or may acquire any
rights under, and Seller has not become subject to any obligation or liability
under, any material Contract that relates to the business of, or any of the
material assets owned or used by, any Acquired Company; and

28

--------------------------------------------------------------------------------

(ii)  To Seller’s Knowledge, no officer or employee of any Acquired Company is
bound by any Contract that purports to limit the ability of such officer or
employee to (A) engage in or continue any conduct, activity or practice relating
to the business of any Acquired Company, or (B) assign to any Acquired Company
any material rights to any invention, improvement or discovery made in the
course of said officer’s or employee’s employment.

(c)  Except as set forth in Schedule 3.17(c), each Contract identified or
required to be identified in Schedule 3.17(a) is in full force and effect and is
valid and enforceable in accordance with its terms in all material respects.

(d)  Except as set forth in Schedule 3.17(d)

(i)  to Seller’s Knowledge, each Acquired Company is, and at all times has been,
in compliance in all material respects with all applicable terms and
requirements of each Contract under which such Acquired Company has or had any
obligation or liability or by which such Acquired Company or any of the assets
owned or used by such Acquired Company or otherwise in connection with the
Business is or was bound;

(ii)  to Seller’s Knowledge, each other Person that has or had any obligation or
liability under any Contract under which an Acquired Company has or had any
rights is, and at all times has been, in compliance in all material respects
with all applicable terms and requirements of such Contract;

(iii)  to Seller’s Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) may contravene, conflict with or
result in a material violation or breach of, or give any Acquired Company or
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify,
any Applicable Contract; and (iv) neither Seller nor any Acquired Company has
given to or received from any other Person any notice or other communication
(whether oral or written) regarding any actual, alleged potential material
violation or breach of, or default under, any Contract.

(e)  There are no renegotiations of any material amounts paid or payable to
Seller or any Acquired Company under current or completed Contracts with any
Person and no such Person has made written demand for such renegotiation.

(f)  The Contracts relating to the sale, design, manufacture, or provision of
products or services by the Acquired Companies or otherwise in connection with
the Business have been entered into in the Ordinary Course of Business and have
been entered into without the commission of any act alone or in concert with any
other Person, or any consideration having been paid or promised, that is or
would be in material violation of any Legal Requirement.

3.18     INSURANCE.

(a)                 Seller has delivered to Buyer

29

--------------------------------------------------------------------------------

true and complete list of all policies of insurance to which any Acquired
Company is a party or under which the Business, any Acquired Company, or any
director of any Acquired Company, is or has been covered at any time within the
five (5) years preceding the date of this Agreement and a list of all pending
applications for policies of insurance;

(a)[sic]

(b)           Schedule 3.18(b) describes:

(i)  any self-insurance arrangement by or affecting the Business or any Acquired
Company, including any reserves established thereunder;

(ii)  any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by any Acquired Company or otherwise in
connection with the Business; and

(iii)  all obligations of the Acquired Companies or otherwise in connection with
the Business to third parties with respect to insurance (including such
obligations under leases and service agreements) and identifies the policy under
which such coverage is provided.

(c)           Schedule 3.18(c) sets forth, by year, for the current policy year
and each of the five (5) preceding policy years:

(i)  a summary of the loss experience under each policy;

(ii)  a statement describing each claim under an insurance policy for an amount
in excess of $50,000, which sets forth:

(A) the name of the claimant;


(B) description of the policy by insurer, type of insurance and period of
coverage; and


(C) the amount and a brief description of the claim; and


(iii)  a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

(d)           Except as set forth on Schedule 3.18(d), to Seller's Knowledge:

(i)  All policies to which any Acquired Company is a party or will be a party at
the Effective Time, or that provide coverage to Seller, the Business, any
Acquired Company or any director or officer of an Acquired Company in all
material respects:

(A) are valid, outstanding and enforceable;


(B) are issued by an insurer that is financially sound and reputable;


30

--------------------------------------------------------------------------------

(C) taken together, provide adequate insurance coverage for the Business and the
assets and the operations of the Acquired Companies;


(D) are sufficient for compliance with all Legal Requirements and Contracts to
which any Acquired Company is a party, by which any Acquired Company is bound or
otherwise in connection with the Business to the extent insurance is customarily
available therefor;


(E) will continue in full force and effect following the consummation of the
Contemplated Transactions or, as applicable, will have been replaced by similar
policies on or before the Closing Date; and


(F) do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of any Acquired Company or otherwise in
connection with the Business.


(ii)  Neither Seller nor any Acquired Company has received (A) any refusal of
coverage or any notice that a defense will be afforded with reservation of
rights, or (B) any notice of cancellation or any other indication that any
insurance policy is no longer in full force or effect or will not be renewed or
that the issuer of any policy is not willing or able to perform its obligations
thereunder.

(iii)  The Acquired Companies or Seller have paid all premiums due, and have
otherwise performed all of their respective obligations, under each policy to
which any Acquired Company is a party or that provides coverage to the Business
or to any Acquired Company or director thereof.

(iv)  To Seller’s Knowledge, the Acquired Companies have given notice to the
insurer of all claims that may be insured thereby.

3.19 ENVIRONMENTAL MATTERS. Except as set forth in Schedule 3.19 or as described
in the reports supplied by Seller or obtained by Buyer and each of which reports
is specifically listed on Schedule 3.19, to Seller's Knowledge:


(a) Each of the Acquired Companies and the Business is in compliance with in all
material respects and is not in violation of or liable under in any material
respect, any Environmental Law. Neither Seller nor any Acquired Company has any
reasonable basis to expect, nor has any of them received, any actual or
Threatened order or notice from (i) any Governmental Body or private citizen
acting in the public interest, or (ii) the current or prior owner or operator of
any Facilities, of any actual or potential material violation or material
failure to comply with any Environmental Law, or of any actual or Threatened
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which Seller or any Acquired


31

--------------------------------------------------------------------------------

Company has or had an interest, or with respect to any property or Facility at
or to which Hazardous Materials were generated, manufactured, refined,
transferred, imported, used, or processed by Seller, any Acquired Company, or
any other Person for whose conduct they are or may be held responsible, or from
which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.


(b) There are no pending or Threatened claims, Encumbrances, or other material
restrictions of any nature, resulting from any Environmental, Health, and Safety
Liabilities or arising under or pursuant to any Environmental Law, with respect
to or affecting any of the Facilities or any other properties and assets
(whether real, personal, or mixed) in which Seller or any Acquired Company has
or had an interest.


(c) Neither Seller nor any Acquired Company has any basis to expect, nor has any
of them or any other Person for whose conduct they are or may be held
responsible, received, any citation, directive, inquiry, notice, Order, summons
or warning that relates to Hazardous Activity, Hazardous Materials, or any
alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to any of the Facilities or any other properties or assets (whether
real, personal, or mixed) in which Seller or any Acquired Company had an
interest, or with respect to any property or facility to which Hazardous
Materials generated, manufactured, refined, transferred, imported, used, or
processed by Seller, any Acquired Company, or any other Person for whose conduct
they are or may be held responsible, have been transported, treated, stored,
handled, transferred, disposed, recycled, or received.


(d) Neither Seller nor any Acquired Company nor any other Person for whose
conduct they are or may be held responsible has any Environmental, Health, and
Safety Liabilities with respect to the Facilities or with respect to any other
properties and assets (whether real, personal, or mixed) in which any Acquired
Company (or any predecessor), has or had an interest, or at any property
geologically or hydrologically adjoining the Facilities or any such other
property or assets.


(e) Except in material compliance with or as permitted by applicable
Environmental Law, there are no Hazardous Materials present on or in the
Environment at the Facilities or at any geologically or hydrologically adjoining
property in material quantities that emanated from Seller, any Acquired Company
or any predecessor thereof, including any Hazardous Materials contained in
barrels, above or underground storage tanks, landfills, land deposits, dumps,
equipment (whether moveable or fixed) or other containers, either temporary or
permanent, and deposited or located in land, water, sumps, or any other part of
the Facilities or such adjoining property, or incorporated into any structure
therein or thereon. Except in


32

--------------------------------------------------------------------------------

material compliance with or as permitted by applicable Environmental Law,
neither Seller nor any Acquired Company nor any other Person for whose conduct
they are or may be held responsible has permitted or conducted, or is aware of,
any Hazardous Activity conducted with respect to the Facilities or any other
properties or assets (whether real, personal, or mixed) in which any Acquired
Company has or had an interest.


(f) Except in material compliance with or as permitted by applicable
Environmental Law, there has been no Release or Threat of Release, of any
material amounts of Hazardous Materials at or from the Facilities.


(g) Seller has delivered or made available to Buyer true and complete copies and
results of the most recent material reports, studies, analyses, tests, or
monitoring possessed or initiated by Seller or any Acquired Company or such
other reports as Buyer has requested pertaining to Hazardous Materials or
Hazardous Activities in, on, or under the Facilities, or concerning compliance
by Seller, any Acquired Company, or any other Person for whose conduct they are
or may be held responsible, with Environmental Laws.


3.20    EMPLOYEES.

(a) Schedule 3.20(a) contains a complete and accurate list of the following
information for each employee of the Acquired Companies whose compensation in
2001 exceeded 80,000, including each employee on leave of absence or layoff
status: employer, name, job title, current compensation paid or payable and any
change in compensation since January 1, 2002, vacation accrued and service
credited for purposes of vesting and eligibility to participate under any
Acquired Company’s severance pay plan.


(b) No employee or director of any Acquired Company is a party to, or is
otherwise bound by, any agreement or arrangement, including any confidentiality,
noncompetition or proprietary rights agreement, between such employee or
director and any other Person (“Proprietary Rights Agreement”) that in any
material way adversely affects or will affect (i) the performance of his or her
duties as an employee or director of the Acquired Companies, or (ii) the ability
of the Business to be conducted or of any Acquired Company to conduct its
business, including any Proprietary Rights Agreement with Seller or the Acquired
Companies by any such employee or director. To Seller’s Knowledge, no director,
officer or other key employee of any Acquired Company intends to terminate his
or her employment with such Acquired Company.


3.21     LABOR RELATIONS; COMPLIANCE.

33

--------------------------------------------------------------------------------

(a) Except as set forth on Schedule 3.21(a), neither the Business nor any
Acquired Company has been or is a party to or bound by any collective bargaining
or other material labor Contract.


(b) Except as set forth on Schedule 3.21(b), since January 1, 1998, there has
not been, there is not presently pending or existing and, to Seller’s Knowledge,
there is not Threatened, (i) any strike, work stoppage or material employee
grievance process, (ii) any Proceeding against or affecting the Business or any
Acquired Company relating to the alleged material violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed by an employee or union with any Governmental Body,
organizational activity or other material labor or employment dispute against or
affecting the Business or any of the Acquired Companies or their premises, or
(iii) any application for certification of a collective bargaining agent. No
event has occurred or circumstance exists that could on any reasonable basis
provide the basis for any work stoppage or other labor dispute. There is no
lockout of any employees by the Seller or any Acquired Company, and no such
action is contemplated by the Seller or any Acquired Company.


(c) Except as set forth on Schedule 3.21(c), the Seller and each Acquired
Company have complied in all material respects with all Legal Requirements
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar taxes, occupational safety and health and plant
closing. Except as set forth on Schedule 3.21(c), no Acquired Company is liable
for the payment of any material compensation, damages, taxes, fines, penalties
or other amounts, however designated, for failure to comply with any of the
foregoing Legal Requirements.


3.22 INTELLECTUAL PROPERTY.


(a) Intellectual Property Assets. The term “Intellectual Property Assets”
includes to the extent owned or used by the Business:


(i)  the names Heatcraft, Friga, and all derivatives or combinations thereof,
and all fictional business names, trading names, registered and unregistered
trademarks, service marks and applications (collectively, “Marks”);

(ii)  all patents, patent applications and inventions that may be patentable
(collectively, “Patents”;

(iii)  all copyrights in both published works and unpublished works
(collectively, “Copyrights”;

(iv)  all rights in mask works (collectively, “Rights in Mask Works ”; and

34

--------------------------------------------------------------------------------

(v)  all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings and
blue prints (collectively, “Trade Secrets”) owned, used or licensed in
connection with the Business;

(vi)  the internet domain names relating to the Business.

(b) Agreements. Schedule 3.22(b) contains a complete and accurate list and
summary description, including any royalties paid or received by Seller or the
Acquired Companies, of all Contracts relating to the Intellectual Property
Assets to which Seller or any Acquired Company is a party or by which Seller or
any Acquired Company is bound, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
with a value of less than $10,000 under which Seller or an Acquired Company is
the licensee. There are no outstanding and, to Seller’s Knowledge, no Threatened
disputes or disagreements of a material nature with respect to any such
agreement.


(c) Know-How Necessary for the Business.


(i)  The Intellectual Property Assets are all those necessary for the operation
of the Business as it is currently conducted. One or more of the Acquired
Companies is the owner of all right, title and interest in and to each of the
Intellectual Property Assets which are, except as set forth on Schedule
3.22(c)(i), free and clear of all Encumbrances, and has the right to use without
payment to a third party all of the Intellectual Property Assets.

(ii)  Except as set forth in Schedule 3.22(c), all current employees of each
Acquired Company have executed written Contracts with Seller or one or more of
the Acquired Companies that assign to Seller or one or more of the Acquired
Companies all rights to any inventions, improvements, discoveries or information
relating to the Business. No employee, officer or director of Seller or any
Acquired Company has entered into any Contract that restricts or limits in any
way the scope or type of work in which the employee may be engaged or requires
the employee to transfer, assign or disclose information concerning his or her
work to anyone other than Seller or one or more of the Acquired Companies.

(d)                 Patents.

(i)  Schedule 3.22(d) contains a complete and accurate list and summary
description of all Patents. Seller or one or more of the Acquired Companies is
the owner of all right, title and interest in and to each of the Patents, free
and clear of all Encumbrances.

(ii)  All of the issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination and maintenance fees and
proofs of working or use), are valid and enforceable, except as set forth on
Schedule 3.22(d)(ii), and are not subject to any maintenance fees or taxes or
actions falling due within ninety (90) days after the Closing Date.

35

--------------------------------------------------------------------------------

(iii)  No Patent has been or is now involved in any interference, reissue,
reexamination or opposition proceeding. To Seller’s Knowledge, there is no
potentially interfering patent or patent application of any third party.

(iv)  No Patent is infringed or, to Seller's Knowledge, has been challenged or
threatened in any way. None of the products manufactured and sold, nor any
process or know-how used, by the Business or any Acquired Company infringes or
is alleged to infringe any patent or other proprietary right of any other
Person.

(e)      Trademarks.

(i)  Schedule 3.22(e) contains a complete and accurate list and summary
description of all Marks. One or more of the Acquired Companies or will be at
Closing is the owner of all right, title, and interest in and to each of the
Marks, free and clear of all Encumbrances.

(ii)  All Marks that have been registered are currently in compliance with all
formal legal requirements (including the timely post-registration filing of
affidavits of use and incontestability and renewal applications), are valid and
enforceable, except as set forth on Schedule 3.22(e)(ii), and are not subject to
any maintenance fees or taxes or actions falling due within ninety (90) days
after the Closing Date.

(iii)  No Mark has been or is now involved in any opposition, invalidation or
cancellation and, to Seller’s Knowledge, no such action is Threatened with the
respect to any of the Marks.

(iv)  To Seller’s Knowledge, there is no potentially interfering trademark or
trademark application of any third party.

(v)  To Seller’s Knowledge, no Mark is infringed or, to Seller’s Knowledge, has
been challenged or threatened in any way.  None of the Marks used by any
Acquired Company infringes or is alleged to infringe any trade name, trademark
or service mark of any third party.

(f)      Copyrights.

(i)  To Seller’s Knowledge, no Copyright is infringed or has been challenged or
threatened in any way. To Seller’s Knowledge, none of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party.

(g)      Trade Secrets.

(i)  Seller and the Acquired Companies have taken all reasonable precautions to
protect the secrecy, confidentiality and value of their Trade Secrets.

(ii)  One or more of the Acquired Companies has good title and an absolute (but
not necessarily exclusive) right to use the Trade Secrets. To the Seller’s
Knowledge, the Trade Secrets are not part of the public knowledge or literature,
and, to Seller’s

36

--------------------------------------------------------------------------------

Knowledge, have not been used, divulged or appropriated either for the benefit
of any Person (other than one or more of the Acquired Companies) or to the
detriment of the Acquired Companies. No Trade Secret is subject to any adverse
claim or has been challenged or threatened in any way.

3.23 CERTAIN PAYMENTS. To Seller’s Knowledge,no Acquired Company or director,
officer, agent or employee of any Acquired Company, nor any other Person
associated with or acting for or on behalf of the Business or any Acquired
Company, has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback or other payment to any Person,
private or public, regardless of form, whether in money, property or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Business, any
Acquired Company or any Related Person of an Acquired Company, or (iv) in
violation of any Legal Requirement, or (b) established or maintained any fund or
asset that has not been recorded in the books and records of the Acquired
Companies.


3.24 DISCLOSURE.


(a) No representation or warranty of Seller in this Agreement and no statement
in any Schedule attached hereto omits to state a material fact necessary to make
the statements herein or therein, in light of the circumstances in which they
were made, not misleading.


(b) No notice given pursuant to Section 5.5 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.


(c) There is no fact known to Seller that has specific application to Seller or
any Acquired Company (other than general economic or industry conditions) and
that materially adversely affects the assets, business, prospects, financial
condition, or results of operations of the Business or Acquired Companies (on a
consolidated basis) that has not been set forth in this Agreement.


3.25 RELATIONSHIPS WITH RELATED PERSONS. Neither Seller nor any Related Person
of Seller or of any Acquired Company currently has, or since January 1, 1998 has
owned (of record or as a beneficial owner), an equity interest or any other
financial or profit interest in, a Person that has (i) had business dealings or
a material financial interest in any transaction with any Acquired Company other
than business dealings or transactions conducted in the Ordinary Course of
Business with the Acquired Companies at substantially prevailing market prices
and on substantially prevailing market terms except for less than one percent
(1%) of the outstanding capital stock of any such business that is publicly
traded on any recognized exchange or in the over-the-counter market. Except as
set forth in Schedule 3.25, neither Seller nor any Related Person of


37

--------------------------------------------------------------------------------

  Seller or of any Acquired Company is a party to any Contract with, or has any
claim or right against, any Acquired Company.


3.26 BROKERS OR FINDERS. Except as set forth in Schedule 3.26, Seller and its
agents have incurred no obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with this Agreement.


4. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represent and warrant to
Seller as follows:


4.1 ORGANIZATION AND GOOD STANDING. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of Finland.


4.2 AUTHORITY; NO CONFLICT.


(a) This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of the Shareholders Agreement (the “Buyer’s Closing
Documents”), the Buyer’s Closing Documents will constitute the legal, valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Buyer has all the necessary rights, power and authority to
execute and deliver this Agreement and the Buyer’s Closing Documents and to
perform its obligations under this Agreement and the Buyer’s Closing Documents.


(b) Except as set forth in Schedule 4.2, neither the execution and delivery of
this Agreement by Buyer nor the consummation or performance of any of the
Contemplated Transactions by Buyer will contravene, conflict with or result in a
violation of or give any Government or other Person the right to challenge,
prevent, delay or otherwise interfere with any of the Contemplated Transactions
or exercise any remedy or obtain any relief under or pursuant to:


(i)  any provision of Buyer's Organizational Documents;

(ii)  any resolution adopted by the board of directors or the stockholders of
Buyer;

(iii)  any Legal Requirement or Order to which Buyer may be subject; or

(iv)  any Contract to which Buyer is a party or by which Buyer may be bound.

Except as set forth in Schedule 4.2, Buyer is not and will not be required to
give notice or obtain any Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the Contemplated Transactions.

4.3 CERTAIN PROCEEDINGS. There is no pending Proceeding that has been commenced
against Buyer and that challenges, or may have the effect of


39

--------------------------------------------------------------------------------

preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions. To the Knowledge of Buyer, no such Proceeding has
been Threatened.


4.4 BROKERS OR FINDERS. Buyer and its officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement and will indemnify and hold Seller harmless from any such payment
alleged to be due by or through Buyer as a result of the action of Buyer or its
officers or agents.


5. ADDITIONAL COVENANTS OF SELLER AND BUYER.


5.1 ACCESS AND INVESTIGATION.


(a) Between the date of this Agreement and the Closing Date, Seller will, and
will cause each Acquired Company and its Representatives to, (a) afford Buyer
and its Representatives and prospective lenders and their Representatives
(collectively, “Buyer’s Advisors”) reasonable access to each Acquired Company’s
personnel, properties (including subsurface testing), contracts, books and
records, and other documents and data, (b) furnish Buyer and Buyer’s Advisors
with copies of all such material contracts, books and records, and other
existing documents and data as Buyer may reasonably request, and (c) furnish
Buyer and Buyer’s Advisors with such additional financial, operating and other
data and information as Buyer may reasonably request.


(b) In addition to any environmental investigations and audits conducted by
Buyer or its Representatives prior to the date of this Agreement, Buyer shall be
permitted to cause further environmental audits of the Facilities to be
conducted as are reasonably necessary for assessing the presence and or
disposition of Hazardous Materials and compliance with Environmental Laws,
including such Phase II environmental audits as Buyer and Seller may mutually
agree upon. Seller hereby agrees to permit Buyer’s qualified environmental
consultants to enter upon the Facilities, upon giving Seller reasonable notice,
with men and materials reasonably necessary to conduct such environmental
audits. In connection with any such environmental audits and at the request of
Seller, Buyer shall from time to time enter into agreements relating to
indemnification for damages and confidentiality of audit results.


5.2 OPERATION OF THE BUSINESSES OF THE ACQUIRED COMPANIES. Except as provided
for in Section 6, between the Effective Time and the Closing Date, Seller will,
and will cause each Acquired Company to:


(i)  conduct the Business only in the Ordinary Course of Business and without
any material deviation from the Base Business Plan;

39

--------------------------------------------------------------------------------

(ii)  use its Best Efforts to preserve intact the current business organization
of the Business, keep available the services of the current officers, employees
and agents of the Business and maintain the relations and good will with
suppliers, customers, landlords, creditors, employees, agents and others having
business relationships with the Business;

(iii)  consult with Buyer concerning operational matters of a material nature
(subject to any Legal Requirement limiting any such consultation); and

(iv)  otherwise report periodically to Buyer concerning the status of the
business, operations and finances of the Business and such Acquired Company.

5.3 NEGATIVE COVENANT. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Seller will
not, and will cause each Acquired Company not to, without the prior written
consent of Buyer, take any affirmative action, or fail to take any reasonable
action within their or its control, as a result of which any of the changes or
events listed in Section 3.16 is reasonably likely to occur. Without limiting
the foregoing, Seller will cause the Acquired Companies not to incur any
Indebtedness other than Permitted Indebtedness.


5.4 REQUIRED APPROVALS.


(a) As promptly as practicable after the date of this Agreement, Seller and
Buyer will, and Seller will cause each Acquired Company to, make all filings
required by Legal Requirements to be made by them in order to consummate the
Contemplated Transactions, including all filings under any applicable
Competition Laws of any other Governmental Body, including Council Regulation
(EEC) No. 4064/89 or similar laws within Finland or other applicable
jurisdictions such as France, Italy and the Czech Republic. In addition, each of
Seller and Buyer agree that if any Governmental Body requests additional
information under any applicable Competition Laws or any other Legal
Requirement, it will use its reasonable commercial efforts to comply with such
requests as promptly as possible.


(b) Between the date of this Agreement and the Closing Date, Seller will, and
will cause each Acquired Company to, (i) cooperate with Buyer with respect to
all filings that Buyer required by Legal Requirements to make in connection with
the Contemplated Transactions, and (ii) cooperate with Buyer in obtaining all
consents identified in Schedule 4.2. provided that this Agreement will not
require Seller to dispose of or make any change in any portion of its business
or to incur any other burden to obtain a Governmental Authorization.


(c) Between the date of this Agreement and the Closing Date, Buyer will, and
will cause each Related Person to, (i) cooperate with Seller with respect to all
filings that Seller is required by Legal Requirements to make in


40

--------------------------------------------------------------------------------

           connection with the Contemplated Transactions, and (ii) cooperate
with Seller in obtaining all consents identified in Schedule 3.2; provided that
this Agreement will not require Buyer to dispose of or make any change in any
portion of its business or to incur any other burden to obtain a Governmental
Authorization.


5.5 NOTIFICATION. Between the date of this Agreement and the Closing Date,
either party will promptly notify the other party in writing if such party,
including any Acquired Company becomes aware of any fact or condition that
causes or constitutes a Breach of any of either party’s representations and
warranties as of the Effective Time or as of the date of this Agreement (as
applicable), or that party becomes aware of the occurrence after the date of
this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a Breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. If any such fact
or condition requires any change in any Schedule if the Schedule were dated the
date of the occurrence or discovery of any such fact or condition, the party
responsible for the Schedule will promptly deliver to other party a supplement
to the Schedule specifying such change. During the same period, either party
will promptly notify the other party of the occurrence of any Breach of any
covenant of a party in this Agreement or of the occurrence of any event that may
make the satisfaction of the conditions in the Agreement impossible or unlikely.


5.6 NO NEGOTIATION. Until such time, if any, as this Agreement is terminated
pursuant to Section 9, Seller will not, and will cause each Acquired Company and
each of their Representatives not to, directly or indirectly solicit, initiate,
or encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to, or consider the merits of any unsolicited
inquiries or proposals from, any Person (other than Buyer) relating to any
transaction involving the sale of the business or assets (other than in the
Ordinary Course of Business) of the Business or of any Acquired Company, or any
of the capital stock of any Acquired Company, or any merger, consolidation,
business combination, or similar transaction involving the Business and any
Acquired Company.


5.7 BEST EFFORTS. Between the date of this Agreement and the Closing Date, both
Buyer and Seller will use its Best Efforts to cause the conditions in Sections 7
and 8 to be satisfied except as set forth in the provisos to Sections 5.4(b) and
5.4(c), as applicable.


5.8 STATUTE OF LIMITATIONS. Prior to the Closing, Seller shall not permit any
Acquired Company to agree with any Governmental Body to extend the statute of
limitations with respect to any Taxes, without the prior written consent of
Buyer.


5.9 INTERIM FINANCIAL STATEMENTS. From the date of this Agreement through the
Closing Date, Seller will prepare monthly financial statements for the Business
and the Acquired Companies on a consolidated basis (beginning with


41

--------------------------------------------------------------------------------

the month of January , 2002), and will promptly (and in any event not later than
the fifteenth Business Day following the end of the month to which a statement
relates) deliver them to Buyer. These unaudited financial statements will be
prepared in accordance with GAAP (except for the absence of footnotes and
subject to normal year end adjustments which will be immaterial in amount) and
in a manner consistent with the basis of presentation used in the unaudited
financial statements referred to in Section 3.4, and will fairly present, in all
material respects, the consolidated financial position and results of
operations, of the Business and the Acquired Companies as at and for the periods
indicated.


5.10 MATTERS RELATING TO REAL PROPERTY. Each of the Acquired Companies has full
legal and beneficial title to any and all its real property (“Real Property”),
unless otherwise disclosed in Schedule 5.10. All Real Property is free from any
third party rights, mortgages or other encumbrances whatsoever and is insured in
accordance with business practice.


6. CERTAIN ACTIONS PRIOR TO CLOSING DATE; TRANSITION AND EMPLOYEE MATTERS


6.1 THE ACQUIRED COMPANIES. Prior to the Closing Date, Seller will take or cause
to be taken all actions necessary or advisable to effectuate the actions
described on Attachment E to the Shareholders Agreement and will cause the
ownership of the Acquired Companies to be as set forth on Attachment E to the
Shareholders Agreement.


  Without limiting the foregoing, Seller undertakes and agrees to incorporate
the Company by on or prior to July 26, 2002 pursuant to Organizational Document
the form and substance of which shall have been approved in advance by Buyer.


  Furthermore, and for the purposes of further clarity, Parties expressly agree
that the Seller shall be obligated to ensure at its own cost that, in connection
with the actions foreseen in the Attachment E to transfer the Business to the
Acquired Companies, all the software and other licenses which relate to, support
and/or have been used by the Seller or any of its Subsidiaries in connection
with the Business shall have been transferred to the applicable Acquired Company
on or before Closing, it being understood that the applicable Acquired Company
shall be responsible for the payment of any customary fees which relate to the
actual use of such licenses in the operation of the Business after the Closing.


6.2 TRANSITION MATTERS.


At or prior to the Closing, Buyer and Seller shall cause the Company to enter
into the Shared Services Agreement.

6.3 PAYMENT OF INDEBTEDNESS.


(a) Except as expressly provided in Paragraph (b) of this Section 6.3, Seller
will cause all Indebtedness owed by any Acquired Company to Seller (or any
Related Person of Seller), or owed to any Acquired Company by Seller (or any
Related Person of Seller) to be paid in full prior to Closing, except that any
account payable from Seller or any Related Person arising out of sales of goods
or from any shared services will be paid in accordance with its terms.


(B) Seller will cause all Indebtedness owed by any Acquired Company to be paid
in full prior to Closing and will have caused the termination of all other
financing activities of the Company prior to the Closing (other than Permitted
Indebtedness or Indebtedness otherwise approved in writing by Buyer), it being
the general intent of the parties that the Acquired Companies shall be free of
Indebtedness other than Permitted Indebtedness as of the Closing (with the
provisions of Section 2.2 and the Closing Adjustment for Indebtedness being
intended to take into account any failure to effectuate such intent).


6.4 EMPLOYEES AND BENEFITS


                                 6.4.1      Background.

(a) The Business has been managed, operated and maintained by employees of
Seller or its Subsidiaries. Prior to the Closing Date, such employees have been
compensated at established wage and salary rates, and some or all of such
employees have had rights under some or all of the following: (i) employee
benefit plans and (ii) published employment policies in effect at their
respective work locations. All such benefit plans, published policies, and any
other agreements or policies affecting employment are described in Schedule
3.13(b). Seller’s salaried employees assigned to the Business (except those who
at the Closing Date have retired or are on long-term disability, and those whom
Buyer and Seller have excluded are herein called “Continuing Salaried
Employees.”


(b) The Continuing Salaried Employees will remain employed by the Company after
the Closing under essentially the same terms and conditions as in effect
immediately prior to the Closing Date. The Company will also continue the
employment of all hourly employees after Closing at the Facilities (except those
who are on layoff), herein called “Continuing Hourly Employees”. Continuing
Salaried Employees and Continuing Hourly Employees are collectively referred to
herein as “Continuing Employees”. Nothing in this Section will limit the right
of the Company to terminate the employment or to make any adjustments, including
both increases and decreases, in salary and benefits of any Continuing Employee
at any time after the Closing Date. Except as otherwise provided in this
Section, the Company will have absolute discretion with respect to the terms and
conditions of employment of any Continuing Employee and other persons at any
time employed by the Company, including the right to hire, terminate, promote,
demote, transfer, reduce compensation or benefits or change the job status of
any employee


43

--------------------------------------------------------------------------------

           of the Company at any time after the Closing Date. No provision of
this Agreement is intended or will be construed as a promise or guaranty of the
continued employment of any Continuing Employee or any other employee of either
party.


6.5 INTERCOMPANY CONTRACTS. Seller and Buyer agree that all Contracts (written
and oral) between (a) Seller and any of its affiliates and (b) the Acquired
Companies will be terminated prior to the Closing unless otherwise mutually
agreed upon by Buyer and Seller except for (i) those Contracts expressly
contemplated by this Agreement, (ii) than purchase orders for goods in the
ordinary course of Business and (iii) the lease for the Prague facility which is
to be amended prior to Closing to provide that either party may terminate it
only upon not less than 18 months notice.


7.           CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE

                    Buyer's obligation to purchase the Shares and to take the
other actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

7.1 ACCURACY OF REPRESENTATIONS. All of Seller’s representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), must have been accurate in all
material respects as of the date of this Agreement (or, in so far as they relate
to the Company, as of the date of its incorporation) or as of the Effective Time
(as applicable), and must be accurate in all material respects as of the Closing
Date as if made on the Closing Date, without giving effect to any supplement to
any Schedule.


7.2 SELLER'S PERFORMANCE.


(a) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.


(b) Each document required to be delivered pursuant to Section 2.4 must have
been delivered, and each of the other covenants and obligations in Sections 5.4
and 5.7 must have been performed and complied with in all respects.


7.3 CONSENTS. Each of the Consents identified in Schedule 3.2 must have been
obtained and must be in full force and effect.


7.4 ADDITIONAL DOCUMENTS. Each of the following documents must have been
delivered to or obtained by the Buyer:


44

--------------------------------------------------------------------------------

(a) the employment agreements, in form and substance satisfactory to Buyer
executed by Company and the Key Executives; and


[sic](a) such other documents as Buyer may reasonably request for the purpose of
(i) evidencing the accuracy of any of Seller’s representations and warranties,
(ii) evidencing the performance by Seller of, or the compliance by Seller with,
any covenant or obligation required to be performed or complied with by Seller,
(iii) evidencing the satisfaction of any condition referred to in this
Section 7, or (iv) otherwise facilitating the consummation or performance of any
of the Contemplated Transactions.


7.5 NO PROCEEDINGS. Since the date of this Agreement, there must not have been
commenced or Threatened against Buyer, or against any Person affiliated with
Buyer, any Proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with, any of the Contemplated Transactions, or
(b) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the Contemplated Transactions.


7.6 NO CLAIM REGARDING SHARE OWNERSHIP OR SALE PROCEEDS. There must not have
been made or Threatened by any Person any claim asserting that such Person
(a) is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any Shares or any stock of, or any other voting,
equity or ownership interest in, any of the other Acquired Companies, or (b) is
entitled to all or any portion of the Purchase Price payable for the Shares.


7.7 NO PROHIBITION. Neither the consummation nor the performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time), materially contravene, or conflict with, or result in a
material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced or otherwise formally proposed by or before any
Governmental Body.


7.8 JV CLOSINGS. The JV Closings shall have been completed.


8.         CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE

                Seller’s obligation to sell the Shares and to take the other
actions required to be taken by Seller at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Seller, in whole or in part):

8.1 ACCURACY OF REPRESENTATIONS. All of Buyer’s representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), must have been accurate in all
material respects as of the date of this Agreement and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date.


45

--------------------------------------------------------------------------------

8.2 BUYER'S PERFORMANCE


(a) All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.


(b) Buyer must have delivered each of the documents required to be delivered by
Buyer pursuant to Section 2.4, and each of the other covenants and obligations
in Section 5.4 and 5.7 must have been performed and complied in all respects and
(ii) made the cash payments required to be made by Buyer pursuant to Sections
2.4(b)(i).


8.3 CONSENTS. Each of the Consents identified in Schedule 3.2 must have been
obtained and must be in full force and effect.


8.4      ADDITIONAL DOCUMENTS. Buyer must have caused to be delivered to Seller
such other documents as Seller may reasonably request for the purpose
of(a) evidencing the accuracy of any representation or warranty of Buyer,
(b) evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer,
(c) evidencing the satisfaction of any condition referred to in this Section 8,
or (d) otherwise facilitating the consummation of any of the Contemplated
Transactions.

8.5 NO PROCEEDINGS. Since the date of this Agreement, there must not have been
commenced or Threatened against Seller, or against any Person affiliated with
Seller, any Proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with any of the Contemplated Transactions, or (b)
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the Contemplated Transactions.


8.6 NO CLAIM REGARDING SHARE OWNERSHIP OR SALE PROCEEDS. There must not have
been made or Threatened by any Person any claim asserting that such Person (a)
is the holder or the beneficial or the beneficial owner of, or has the right to
acquire or to obtain beneficial ownership of, the Shares or any stock of, or any
other voting, equity or ownership interest in, any of the other Acquired
Companies, or (b) is entitled to all or any portion of the Purchase Price
payable for the Shares.


8.7 NO PROHIBITION. Neither the consummation nor the performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time), materially contravene, or conflict with, or result in a
material violation of, or cause Seller or any Person affiliated with Seller to
suffer any material adverse consequence under (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced or otherwise formally proposed by or before any
Governmental Body.


46

--------------------------------------------------------------------------------

8.8 . JV CLOSINGS. The JV Closings shall have been completed.

9.  TERMINATION.

9.1 TERMINATION EVENTS. This Agreement may, by notice given prior to or at the
Closing, be terminated:

(a) by either Buyer or Seller if a material Breach of any provision of this
Agreement has been committed prior to Closing by the other party and such Breach
has not been waived;


(b) (i) by Buyer if any of the conditions in Section 7 has not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in Section
8 has not been satisfied of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Seller to
comply with its obligations under this Agreement) and Seller has not waived such
condition on or before the Closing Date;


(c) by mutual consent of Buyer and Seller; or


(d) by either Buyer or Seller if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before September 30, 2002
(the “Target Date”), or such later date as the parties may agree upon. If any
Governmental Body with jurisdiction over the enforcement of any Competition Laws
requests additional information relating to the JV Transactions or the parties
and/or if any waiting period has not expired or any clearance or approval under
any such Competition Law has not been satisfied or obtained by the Target Date,
the Target Date will automatically be extended for such period of time as may be
reasonably necessary for the parties to have complied with the Competition Laws
and all such requests for information thereunder to the extent applicable to the
JV Transactions, but in no event shall the Target Date be extended by this
sentence beyond December 31, 2002.


9.2  EFFECT OF TERMINATION. Each party’s right of termination under Section 9.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 9.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Sections 11.1 and 11.3 will survive; provided, however, that if
this Agreement is terminated by a party because of the Breach of this Agreement
by the other party or because one or more of the conditions to the terminating
party’s obligations under this Agreement is not satisfied as a result of the
other party’s failure to comply with its obligations under

47

--------------------------------------------------------------------------------

this Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.

10. INDEMNIFICATION; REMEDIES; DISPUTE RESOLUTION

10.1 SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE; DEFINITIONS.

(a)  All representations, warranties, covenants and obligations in this
Agreement, the Schedules, the supplements to the Schedules, the certificate
delivered pursuant to Section 2.4(a)(ii) and any other certificate or document
delivered pursuant to this Agreement will survive the Closing as set forth in
this Article 10. Except as expressly provided for in Section 10.2(b) and the
last Section of 10.2, the right to indemnification, payment of Damages or other
remedy based on such representations, warranties, covenants and obligations will
not be affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation, and the waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants and obligations.

(b)  For purposes of this Article 10, the following terms have the meanings
specified or referred to in this Section 10.1(b):

           “Buyer Indemnified Persons” -- means Buyer, OCP, the Acquired
Companies and their respective Representatives and Related Persons.

           “Seller Indemnified Persons”-- means Seller and its Representatives
and Related Persons.

           “Damages” -- means any loss, liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorneys’ fees and expenses of attorneys,
accountants, engineers and other experts and consultants), fine, penalty or
obligation, whether or not involving a third-party claim relating to the
Company, its Business (as defined in this Agreement) or USJVCO and its Business
(as defined in the Joint Venture and Member’s Agreement.

           “Indemnified Party” -- any Person entitled to indemnification under
this Article 10.

           “Indemnifying Party” -- any Person required to indemnify another
Person under this Article 10.

48

--------------------------------------------------------------------------------

10.2 INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER. Seller will indemnify and
hold harmless the Buyer Indemnified Persons, for, and will pay to the Buyer
Indemnified Persons the amount of, any Damages, arising, directly or indirectly,
from or in connection with:

(a)  any Breach of any representation or warranty made by Seller in this
Agreement or by Seller or any Related Person thereof in the US Share Purchase
Agreement (without giving effect to any supplement to any Schedule) or any other
certificate or document delivered by Seller or such Related Person pursuant to
this Agreement or the US Share Purchase Agreement (provided, however, that this
Section 10.2(a) shall only apply if the Closing shall not occur),

(b)  any Breach of any representation or warranty made by Seller in this
Agreement or by Seller or any Related Person thereof in the US Share Purchase
Agreement as if such representation or warranty were made on and as of the
Closing Date (without giving effect to any supplement to any Schedule), other
than any such Breach that is disclosed in a supplement to any Schedule and is
expressly identified in the certificate delivered pursuant to Section 2.4(a)(ii)
as having caused the condition specified in Section 7.1 not to be satisfied;

(c)  any Breach by Seller of any covenant or obligation of Seller in this
Agreement or by Seller or any Related Person thereof in the US Share Purchase
Agreement;

(d)  the operation of the Business prior to the Closing Date, including but not
limited to Damages relating to (i) any unpaid employee-related costs, expenses
and Taxes (and any fines or penalties for non-payment thereof) that have not
been accrued or reserved as a liability in determining the Closing Date Net
Assets and (ii) any product shipped by, or any services provided by the Business
or any Acquired Company or by the US JVCo or any subsidiary or predecessor
thereof prior to the Closing Date;

(e)  any activities of any Acquired Company that are not related to the Business
as conducted as of the Closing Date;

(f)  the Proceedings and matters disclosed in Schedule 3. 15 and Schedule 3.15
to the US Share Purchase Agreement; or

(g)  any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made by any such
Person with Seller or any Acquired Company (or any Person acting on their behalf
or on behalf of the Business for which they are responsible) in connection with
any of the Contemplated Transactions or the transactions contemplated by the US
Share Purchase Agreement.

           Notwithstanding the provisions of clauses (a) and (b) of this Section
10.2, to the extent that Seller can prove (and Seller has the burden of proof in
that regard) that Buyer had Knowledge that any of Seller's representations or
warranties contained in this Agreement or in the US Share Purchase Agreement
were false at the

49

--------------------------------------------------------------------------------

time such agreement was signed, Seller shall have no indemnification obligation
for the Breach of such representation or warranty.

10.3 INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER - LOSSES. Seller shall
indemnify and hold harmless the Buyer Indemnified Persons, for losses based on
EBIT, if any, incurred by the Company during the period commencing on the
Closing Date and ending 31 December 2002 (“Relevant Period”) up to an aggregate
amount of one million US Dollars ($ 1,000,000) . The Seller and the Purchaser
shall procure that as soon as possible after the approval of the audited
financial statements of the Company and the verification of any losses, if any,
incurred by the Company on a consolidated basis during the Relevant Period, the
Company shall issue to each of the Seller and the Buyer the smallest possible
number of the kind of shares in the Company each of the Seller and Buyer already
holds that preserves the share proportions existing at that time. The amount to
be paid up on the shares issued shall equal the amount of the losses incurred by
the Company on a consolidated basis during the Relevant Period, with a maximum
of one million US Dollars (US$ 1,000,000) and the Seller undertakes that it
shall pay to the Company the amounts of the contribution on the shares issued
thus payable by the Buyer and the Seller. Upon such payment by the Seller on
behalf of the Buyer, the Seller is discharged for its indemnification
obligations as mentioned above. The audited financial statements of the Company
with respect to the fiscal year 2002 will be prepared and audited consistent
with the preparation and audit of the Financial Statements. However,
notwithstanding the foregoing, the parties agree that the Seller shall not be
responsible for indemnifying or holding harmless the Buyer Indemnified Persons
for any losses incurred during the Relevant Period which arise out of any
material decision after the Closing by the Company which is not foreseen in the
Base Business Plan or which has not been agreed to by the Seller or the majority
of its representatives appointed to the Board of the Company.

Notwithstanding the foregoing, the Seller shall indemnify, without limitation,
and hold harmless the Buyer Indemnified Persons from and against any loss,
liability, damage, cost and expenses whatsoever incurred outside the operation
of the Business, in particular in relation to the formation and operation of SCI
Groupe Brancher or its conversion into a French Société par Actions Simplifiée
and arising from or in connection with any event which is not directly connected
with or attributable to the Heatcraft activity and the operation of the factory
of Cremieu (France).

10.4  INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER -- ENVIRONMENTAL MATTERS.

           10.4.1 Indemnification. In addition to the provisions of Section
10.2, Seller will indemnify and hold harmless the Buyer Indemnified Persons for,
and will pay to Buyer, the Acquired Companies and the other Buyer Indemnified
Persons the amount of, any Damages (including costs of investigation, cleanup,
containment or other remediation and associated operation, maintenance and
monitoring) arising, directly or indirectly, from or in connection with:

50

--------------------------------------------------------------------------------

(a)  any Environmental, Health and Safety Liabilities arising out of or relating
to: (i) (A) the ownership, operation or condition at any time on or prior to the
Closing Date of the Facilities or any other properties and assets (whether real,
personal or mixed and whether tangible or intangible) in which Seller, any Heat
Transfer Existing Subsidiary or any Acquired Company has or had an interest,
including specifically any fact, event, condition, circumstance, incident,
operation or practice identified or covered in any of the reports listed in
Schedule 3.19, or (B) any Hazardous Materials or other contaminants that were
present on the Facilities or such other properties and assets at any time on or
prior to the Closing Date; or (ii) (A) any Hazardous Materials or other
contaminants, wherever located, that were generated, transported, stored,
treated, Released or otherwise handled by Seller, any Heat Transfer Existing
Subsidiary or any Acquired Company or by any other Person for whose conduct they
are or may be held responsible at any time on or prior to the Closing Date, or
(B) any Hazardous Activities with respect to the Facilities or relating to the
Business that were conducted by Seller, any Heat Transfer Existing Subsidiary or
any Acquired Company or by any other Person for whose conduct they are or may be
held responsible, including specifically any fact, event, condition,
circumstance, incident, operation or practice identified in or covered by any of
the reports listed in Schedule 3.19; or

(b)  any bodily injury (including illness, disability and death, and regardless
of when any such bodily injury occurred, was incurred or manifested itself),
personal injury, property damage (including trespass, nuisance, wrongful
eviction and deprivation of the use of real property), or other damage of or to
any Person, including any employee or former employee of Seller, any Heat
Transfer Existing Subsidiary or any Acquired Company or any other Person for
whose conduct they are or may be held responsible, in any way arising from or
allegedly arising from any Hazardous Activity conducted with respect to the
Facilities or the operation of the Acquired Companies, any Heat Transfer
Existing Subsidiary or the Business prior to the Closing Date, including any
fact, event, condition, circumstance, incident, operation or practice identified
in or covered by any of the reports listed in Schedule 3.19, or from Hazardous
Material that was (i) present on or before the Closing Date on or at the
Facilities (or present or suspected to be present on any other property, if such
Hazardous Material emanated from any of the Facilities and was present on any of
the Facilities on or prior to the Closing Date), including specifically any
fact, event, condition, circumstance, incident, operation or practice identified
in or covered by any of the reports listed in Schedule 3.19 or (ii) Released by
Seller, any Heat Transfer Existing Subsidiary or any Acquired Company or any
other Person for whose conduct they are or may be held responsible, at any time
on or prior to the Closing Date, including specifically any fact, event,
condition, circumstance, incident, operation or practice identified in or
covered by any of the reports listed in Schedule 3.19.

10.4.2  Environmental Management.

(c)  Contractual Predicate:

(i)  The reports listed on Schedule 3.19 or the additional Phase II reports
prepared under Section 5.1 (b) identify operating practices of the Acquired
Companies or their predecessors and/or physical conditions at one or more of the
Facilities which are not in

51

--------------------------------------------------------------------------------

full compliance with Environmental Law and/or which create latent or actual
Environmental, Health and Safety Liabilities.

(ii)  Under Section 10.4.1, Seller is obligated to indemnify and hold harmless
Buyer, the Acquired Companies and the other Buyer Indemnified Persons for and
has agreed to pay Buyer, the Acquired Companies and the other Buyer Indemnified
Persons the amount of any Damages arising, directly or indirectly, from or in
connection with Environmental, Health and Safety Liabilities.

(iii)  The liabilities associated with the matters identified in the reports
listed on Schedule 3.19 are covered by Seller’s indemnification and payment
obligations under Section 10.4.1. The purpose of this Section 10.4.2 is to
provide for the efficient administration of the rights of Seller, Buyer, the
Acquired Companies and the other Buyer Indemnified Persons and the obligations
of Seller under Section 10.3.

(d)  Management Framework:

(i)  All of the tasks necessary to manage and/or resolve the Environmental,
Health and Safety Liabilities, including Cleanup, arising from the matters
identified in the reports listed in Schedule 3.19 and any other Environmental,
Health and Safety Liabilities for which Seller is obligated to provide indemnity
and pay Damages under Section 10.4.1, including Cleanup, constitutes the “Work”
to be governed by this Section 10.4.

(ii)  Seller and its Representatives shall manage the Work. Buyer will be given
the opportunity to participate in the Work as defined in the subsequent
provisions of this section.

(iii)  Seller hereby appoints Mark Yohman to serve as its initial overall
project coordinator (“PC”) for the Work. Buyer hereby appoints Earl Robinson to
serve as its initial representative (“OR”) to review and provide input on the
Work. Either party may change its appointed representative by written notice to
the other. The rights and responsibilities of the PC and the OR with respect to
managing the Work and /or any Cleanup are as follows:

(A) The PC, with the OR’s concurrence, will select such
environmental/engineering firms as may be necessary to plan and carry out the
Work. The PC, with the OR’s concurrence, can change or supplement such
environmental/engineering firms as necessary to efficiently and effectively
carry out the Work.


(B) The PC and OR in consultation with the environmental/ engineering firms,
will jointly develop long-range plans, budgets, schedules and execution
strategies (for at least one year in advance) for the Work.


(C) The PC, OR and engineering/environmental consulting firms will jointly
develop project specific scopes of work and related work plans.


52

--------------------------------------------------------------------------------

(D) The PC will take the lead in managing the environmental/ engineering firms.
The firms will be instructed to provide duplicate originals of all written
correspondence including teleconferencing communications and work products, to
the PC and the OR simultaneously.


(E) The PC shall require performance of the Work according to each project’s
schedule; that schedule will reflect that the Work must be performed
economically and expeditiously.


(F) All relevant correspondence and work products generated by Buyer, Seller or
their respective Representatives or by the environmental/engineering firms
engaged to perform any Work, or received by Buyer, Seller or their respective
Representatives from any environmental/engineering firms or any Governmental
Bodies, will be transmitted to the other party as soon as practicable, to the
extent that such material has not already been forwarded directly.


(G) The PC will be responsible for dealing with all Governmental Bodies, but the
PC shall give the OR prompt notice of all scheduled meetings, conference calls
and other pre-arranged conversations with Governmental Bodies and shall allow
the OR to attend or participate in all scheduled meetings, conference calls and
other pre-arranged conversations with such Governmental Bodies which relate to
the Work at any of the Facilities. The OR will be given a reasonable time in
advance to review, discuss and propose modifications to the timing or content of
any proposed communication with such agencies which pertain to the Work.


(H) The PC and the OR will jointly develop negotiating positions and strategies
for communicating with the Governmental Bodies about the process for evaluating
and selecting Cleanup or other remedies, compliance strategies or other
necessary actions.


(I) If the PC and OR disagree on any element of the Work (including plans,
Cleanup or other execution strategies, scopes of the Work, work plans,
schedules, budgets or contract terms of the Work proposals) or on the content or
timing of any communication to a Governmental Body or if the OR believes that
the PC is failing to diligently attend to or prosecute any element of the Work,
(collectively, “ENV Disagreements”), the OR shall promptly and concisely state
its position in writing. The PC shall give due consideration to the LR’s
position, and the PC shall then make a determination which, subject to Paragraph
(J) below, resolves the ENV Disagreement.


(J) If the OR or Buyer requests, the PC’s decision will be subject to review by
the CEO of Buyer and Seller, after a meeting or


53

--------------------------------------------------------------------------------

telephone conference between the CEO of Buyer and the CEO of Seller. After the
foregoing review, Buyer will have the authority to resolve any ENV Disagreement
and to effect any actions with respect to the Work with any Governmental Body;
provided, however, that Seller will no longer be obligated to indemnify Buyer or
any other Buyer Indemnified Person. At the election of the Buyer, the dispute
may be submitted to a qualified independent third party for resolution. The
parties will select this party by mutual agreement, all costs for the review
will be shared equally by Buyer and Seller and any decisions will be governed by
the principle that any Work performed must be that necessary to comply with any
applicable Legal Requirement and in the most cost-effective manner.


(K) If the manner in which Seller is managing any element of the Work negatively
impacts or harms the Business (with any ENV Disagreement regarding the same to
be resolved as provided in paragraph (J) above), Buyer will have the right to
assume management of such Work by notice to Seller.


           (e) Cost Control: The PC and Buyer will take all reasonable steps to
insure the project costs which are subject to payment by Seller or Company are
closely monitored and controlled.


           (f) Project Controls: Every environmental/engineering firm who
performs any Work shall prepare periodic written progress reports in a format
jointly developed by the PC and OR for the specific tasks and projects they are
contracted to perform. Each environmental/ engineering firm shall also be
available to confer with the PC and the OR as the PC and the OR determine is
necessary, about the Work.


           (g) Funding/Invoicing Procedures:


(i)  Each environmental/engineering firm who performs any Work shall submit
invoices for payment in a form developed jointly by both the PC and the OR.
Invoices must be sent to both the PC and OR concurrently. The OR shall
communicate any questions about or objections to any environmental/engineering
firm invoice within thirty (30) days after receipt. After completing its review,
and conferring with the OR the PC shall make a decision concerning payment of
the invoice. On determining that an invoice is to be paid, the PC shall arrange
for such payment to be by Seller, which payment will be made by Seller in its
ordinary accounts payable cycle unless Paragraph (ii) below applies.

(ii)  If the OR and Buyer disagree with the PC’s decision as to payment of any
invoice amount, Seller or Buyer shall deliver a Dispute Notice (as defined in
Section 9.13(a)) with respect to any portion or the entire all of the invoice.
In such event the Dispute will be resolved pursuant to Section 10.13. If it is
ultimately determined pursuant to Section 10.13 that Seller is required to pay
any amount which was the subject of a

54

--------------------------------------------------------------------------------

Dispute Notice sent pursuant to this section, Seller shall pay such amount to
the Company.

     10.4.3  Procedure.Notwithstanding Section 10.4.2, the procedure described
in Section 10.12 will apply to any claim solely for monetary damages relating to
a matter covered by this Section 10.4.

10.5  INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER - TAX MATTERS .

                10.5.1  General.

(a)  In addition to the provisions of Section 10.2, Seller shall indemnify each
Buyer Indemnified Person and hold them harmless from (i) all liability for Taxes
that may be imposed or assessed against the Acquired Companies (which for
purposes only of this Section 10.5 shall include the Acquired Companies and the
entities set forth on Schedule 10.4.1(a) or the assets of the Acquired Companies
based on income attributable to all taxable periods ending on or before the
Closing Date reduced without duplication by the actual payment of Taxes prior to
the Closing Date and any reserves with respect to Taxes set forth on the Balance
Sheet, (ii) all liability for Taxes of any Person (other than any of the
Acquired Companies) with which any of the Acquired Companies is or has been
affiliated or has filed or has been required to file a consolidated, combined or
unitary Tax Return, and (iii) subject to the last sentence of Section 10.5.2(b),
all liability for reasonable legal, accounting, consulting or similar fees and
expenses for any item attributable to any item in clauses (i) or (ii) of this
sentence.(b) In the case of any taxable period that includes (but does not end
on) the Closing Date (a “Straddle Period”):

(i)  real, personal and intangible property Taxes (“Property Taxes”) of the
Acquired Companies attributable to all taxable periods ending on or before the
Closing Date will be equal to the amount of such property Taxes for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days during the Straddle Period that are in all taxable periods ending on or
before the Closing Date and the denominator of which is the number of days in
the Straddle Period; and

(ii)  the Taxes of the Acquired Companies (other than Property Taxes)
attributable to all taxable periods straddling the Closing Date will be computed
as if such taxable period ended as of the close of business on the Closing Date
and, in the case of any Taxes attributable to the ownership by any of the
Acquired Companies of any equity interest in any non-U.S. corporation,
partnership or other “flow through” entity, as if a taxable period of such
corporation, partnership or other “flow through” entity ended as of the closing
of business on the Closing Date.

                10.5.2  Tax Indemnification Procedures

(c)  If a claim is made by any Governmental Body, which, if successful, would
result in an indemnity payment to any Indemnified Person pursuant to Section
10.5.1, then the Company shall give notice to Seller in writing of such claim
within thirty (30) days after

55

--------------------------------------------------------------------------------

receipt of such a claim (a “Tax Claim”); provided, however, the failure to give
such notice shall not affect the indemnification provided pursuant to Section
10.5.1 except to the extent that Seller has been actually prejudiced as a result
of such failure. Notice to Seller hereunder will constitute notice to Seller.

(d)  With respect to any Tax Claim relating to a taxable period ending on or
prior to the Closing Date, Seller shall control all proceedings and may make all
decisions taken in connection with such Tax Claim (including selection of
counsel) and, without limiting the foregoing, may in its sole discretion pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with any Governmental Body with respect thereto, and may, in its
sole discretion, either pay the Tax claimed and sue for a refund where
applicable law permits such refunded suits or contest the Tax Claim in any
permissible manner; provided, however, that Seller must first consult in good
faith with Buyer before taking any action with respect to the conduct of a Tax
Claim.

(e)  Seller and Buyer shall jointly control and participate in all proceedings
taken in connection with any Tax Claim relating to Taxes of the Acquired
Companies for a Straddle Period. Neither Seller nor Buyer shall settle any such
Tax Claim without the prior written consent of the other parties. Each party
shall pay its own expenses with respect to any such Tax Claim.(f) The Company
shall control all proceedings with respect to any Tax Claim relating to a
taxable period beginning after the Closing Date.

(g)  Buyer and the Acquired Companies on the one hand, and Seller on the other,
shall reasonably cooperate in contesting any Tax Claim, which cooperation will
include the retention and, upon request, the provision to the requesting Person
of records and information which are reasonably relevant to such Tax Claim, and
making employees available on a mutually convenient basis to provide additional
information or explanation of any material provided hereunder or to testify at
proceedings relating to such Tax Claim.

           10.5.3 Transfer and Similar Taxes. Seller shall pay and shall hold
each Buyer Indemnified Person harmless from all transfer, documentary, sales,
use, registration and similar Taxes (including all applicable real estate
transfer or gains taxes and state transfer taxes, and related fees, including
any penalties interest and additions to Tax) (“Transfer Taxes”). The procedures
set forth in Section 10.5.1 apply to Transfer Taxes. On or prior to the Closing,
Seller shall present Tax receipts or other documents, satisfactory to Buyer,
demonstrating that all Transfer Taxes have been paid in full.

10.6 INDEMNIFICATION AND PAYMENT BY SELLER - TRANSACTION EXPENSES.

(a)  Prior to the Closing Date, Seller shall have requested final invoices from
all relevant third parties (including accountants, attorneys and other similar
professionals) reflecting all fees and expenses payable by Seller and the
Acquired Companies with respect to services rendered in connection with the
transactions contemplated hereby and by the US Share Purchase Agreement. Not
later than three (3) Business Days prior to the Closing Date, the chief
financial officer of Seller shall certify in writing to Buyer the

56

--------------------------------------------------------------------------------

amount of (i) any Transaction Expenses that will have been paid by Seller or any
Acquired Company immediately prior to the Closing Date, (ii) an estimate of any
Transaction Expenses incurred but not paid as of the Closing Date, and (iii) an
estimate of any Transaction Expenses reasonably expected to be incurred after
the Closing Date.

(b)  In addition to the provisions of Section 10.2, Seller agrees to indemnify,
defend and hold the Buyer Indemnified Persons harmless from and against any and
all losses that the Buyer Indemnified Persons may suffer, sustain, incur or
become subject to arising out of or due to the failure of Seller to pay in full
all Transaction Expenses. Any amounts to be paid under this Section 10.5 by
Seller to a Buyer Indemnified Person shall be paid by Seller immediately upon
receipt of written notice from Buyer demanding payment.

10.7  INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER.Buyer and OCP agree,
jointly and severally, to indemnify and hold harmless the Seller Indemnified
Persons, and will pay to Seller Indemnified Persons the amount of any Damages
arising, directly or indirectly, from or in connection with:

(a)  any Breach of any representation or warranty made by Buyer in this
Agreement or by Buyer or any Related Person thereof in the US Share Purchase
Agreement (without giving effect to any supplement to any Schedule) or any other
certificate or document delivered by Buyer or such Related Person pursuant to
this Agreement or the US Share Purchase Agreement (provided, however, that this
Section 10.7(a) shall only apply if the Closing shall not occur),

(b)  any Breach of any representation or warranty made by Buyer in this
Agreement or by Buyer or any Related Person thereof in the US Share Purchase
Agreement as if such representation or warranty were made on and as of the
Closing Date (without giving effect to any supplement to any Schedule), other
than any such Breach that is disclosed in a supplement to any Schedule and is
expressly identified in the certificate delivered pursuant to Section 2.4(b)(ii)
as having caused the condition specified in Section 8.1 not to be satisfied;

(c)  any Breach by Buyer of any covenant or obligation of Buyer in this
Agreement or by Buyer or any Related Person thereof in the US Share Purchase
Agreement;

(d)  any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made by such Person
with Buyer (or any Person acting on its behalf) in connection with any of the
Contemplated Transactions.

10.8  TIME LIMITATIONS.

(a)  If the Closing occurs, Seller will have no liability (for indemnification
or otherwise) with respect to:

(i)  any representation or warranty unless notice is given to Seller in
accordance with Section 10.11 or Section 10.12 prior to the expiration of the
following periods:

57

--------------------------------------------------------------------------------

(A) for the representations and warranties set forth in Sections 3.1 through
3.3, 3.12, 3.14, 3.16, 3.20, 3.21 and 3.23 through 3.25 - two years after the
Closing Date;


(B) (B) for the representations and warranties set forth in Sections 3.4 through
3.9, 3.13. 3.17, 3.18 and 3.22 - three years after the Closing Date;


(C) for the representations and warranties set forth in Sections 3.10, 3.15,
3.19 and 3.26 - five years after the Closing Date; and


(D) for the representations and warranties set forth in Section 3.11 - 60 days
following expiration of the applicable statute of limitations, or


(ii)  any covenant or obligation to be performed and complied with prior to the
Closing Date unless on or before the fourth anniversary of the Closing Date
Buyer notifies Seller of a claim in accordance with Section 10.11 or Section
10.12. Seller shall have no liability for indemnification or reimbursement (x)
under Section 10.2 not based upon any representation or warranty, (y) under
Section 10.4, 10.5 or 10.6, or (z) with respect to any covenant or obligation to
be performed and complied with after the Closing Date, unless notice is given to
Seller in accordance with Section 10.11 or Section 10.12 prior to the expiration
of the periods (“Notice Periods”) set forth below:

(A)      For Section 10.4:

(I) With respect to any Known Environmental Liabilities, the Notice Period shall
continue in perpetuity.


                                 (II)      With respect to any Environmental,
Health and Safety Liabilities not identified in Schedule 3.15 (“Unknown
Environmental Liabilities”), the Notice Period shall run from the Closing Date
until the tenth (10th) anniversary of the Closing Date. Seller shall be required
to indemnify the Buyer Indemnified Persons for any Unknown Environmental
Liabilities according to the following schedule: For Unknown Environmental
Liabilities notice of which is delivered to Seller prior to the eighth (8th)
anniversary of the Closing Date - 100%; for Unknown Environmental Liabilities
notice of which is delivered to Seller after the eighth (8th) anniversary, and
prior to the ninth (9th) anniversary of the Closing Date - 67%; and for Unknown
Environmental Liabilities notice of which is delivered to Seller after the ninth
(9th), and prior to the tenth (10th) anniversary of the Closing Date - 33%.
Notwithstanding the foregoing provisions of this clause (II): (x) if Seller
proves that any Release, act, omission or violation of Environmental Law giving
rise to any Unknown Environmental Liability first occurred after the Closing
Date, Seller shall have no indemnity obligation under this Agreement with
respect to such Unknown Environmental Liability, and (y) with respect to a
Release, act, omission or violation of Environmental Law giving rise to an
Unknown Environmental Liability that first occurs before the Closing Date, if
Seller can prove that an Acquired Company's acts or omissions after the Closing
Date exacerbated

58

--------------------------------------------------------------------------------

the conditions giving rise to such Unknown Environmental Liability, the Seller's
indemnity obligation under Section 10.4 and as limited by this Section
10.8(a)(ii)(A)(II) will be reduced in equitable proportion to the respective
contribution of Seller (or its Affiliates) and the Acquired Companies to the
Unknown Environmental Liability.

                                            (B)      For Section 10.2, except
for Section 10.2 (d) and (e) for which there shall be no time limitation, (i.e.,
indemnity claims not based on a breach of any representation or warranty), 10.5
or 10.6 or for indemnity claims with respect to any covenant to be performed and
complied with after the Closing Date, the Notice Period shall commence on the
Closing Date and continue until the longer of (y) the fifth anniversary of the
Closing Date or (z) 60 days after the applicable statute of limitations.

(c)  If the Closing occurs, Buyer will have no liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, unless
on or before fifth anniversary of the Closing Date Seller notifies Buyer of a
claim specifying the factual basis of that claim in reasonable detail to the
extent then known by Seller.

(d)  If the Closing does not occur, Buyer and Seller will have liability under
Section 10.7 or 10.2 (as applicable) only if notice is given to the other party
within one year after this Agreement has been terminated.

[sic](d)  The indemnifying party's obligations to indemnify for any matter
notice of which is given within the applicable notice period will continue
thereafter until satisfied.

10.9  LIMITATIONS ON AMOUNT--SELLER. Seller will have no liability (for
indemnification or otherwise) with respect to the matters described in Sections
10.2(a)through 10.2(c) and Section 10.4 until Buyer has suffered Damages in
excess of a $500,000 aggregate threshold (the “Threshold”) (at which point
Seller will be obligated to indemnify Buyer from and against such Damages
relating back to the first dollar). Notwithstanding the foregoing, there is no
threshold with respect to Seller’s indemnification obligations under Section
10.2 (e) Section 10.3 10.4 with respect to Known Environmental Liabilities
(provided, however, that if the Base Business Plan includes any accrual for or
otherwise includes expenses specifically identical as intended to cover the cost
of remediating any Known Environmental Liability, Seller shall indemnify the
Buyer Indemnified Persons only for the amount of costs incurred in connection
with such remediation in any year that are in excess of the accrual or other
amounts expressly identified for such expenses in the Base Business Plan for
that year or, for years after 2006, the amount accrued for 2006 in the Base
Business Plan). For clarification purposes, there is also no Threshold with
respect to Seller’s indemnification obligations under Section 10.2(d), Section
10.2(e), Section 10.2(g), Section 10.5 or Section 10.6. This Section 10.9 does
not apply to any Breach of any of Seller’s representations and warranties of
which Seller had Knowledge at any time prior to the date on which such
representation and warranty is made or any intentional Breach by Seller of any
covenant or obligation, and Seller will be jointly and severally liable for all
Damages with respect to such Breaches. The parties agree that the $ 500,000
aggregate Threshold can be satisfied by Damages that are indemnifiable under
this Agreement or the US Share Purchase Agreement.

59

--------------------------------------------------------------------------------

10.10  LIMITATIONS ON AMOUNT--BUYER. Buyer will have no liability (for
indemnification or otherwise) with respect to the matters described in clause
(a) or (b) of Section 10.7 until Seller shall has suffered Damages in excess of
a $500,000 threshold (at which point Buyer will be obligated to indemnify Seller
from and against such Damages relating back to the first dollar). However, this
Section 10.10 will not apply to any Breach of any of Buyer’s representations and
warranties of which Buyer had Knowledge at any time prior to the date on which
such representation and warranty is made or any intentional Breach by Buyer of
any covenant or obligation, and Buyer will be liable for all Damages with
respect to such Breaches.

10.11  PROCEDURE FOR INDEMNIFICATION--THIRD PARTY CLAIMS.

(a)  Promptly after receipt by an Indemnified Party under Section 10.2, 10.5, or
(to the extent provided in Section 10.4) Section 10.4.3 of notice of the
commencement of any Proceeding against it, such Indemnified Party will, if a
claim is to be made against an Indemnifying Party under such Section, give
notice to the Indemnifying Party of the commencement of such claim, but the
failure to notify the Indemnifying Party will not relieve the Indemnifying Party
of any liability that it may have to any Indemnified Party, except to the extent
that the Indemnifying Party demonstrates that the defense of such action is
prejudiced by the Indemnifying Party’s failure to give such notice.

(b)  If any Proceeding referred to in Section 10.10(a) is brought against an
Indemnified Party and it gives notice to the Indemnifying Party of the
commencement of such Proceeding, the Indemnifying Party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the Indemnifying Party is also a party to such
Proceeding and the Indemnified Party determines in good faith that joint
representation would be inappropriate, or (ii) the Indemnifying Party fails to
provide reasonable assurance to the Indemnified Party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the Indemnified Party and, after notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense of such Proceeding, the
Indemnifying Party will not, as long as it diligently conducts such defense, be
liable to the Indemnified Party under this Article 10 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Party assumes the defense of a Proceeding, (A) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (B) no
compromise or settlement of such claims may be effected by the Indemnifying
Party without the Indemnified Party’s consent unless (Y) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
Indemnified Party, and (Z) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party; and (C) the Indemnified Party will have
no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an Indemnifying Party of the
commencement of any Proceeding and the Indemnifying Party does not, within ten
Business Days after the Indemnified Party’s

60

--------------------------------------------------------------------------------

notice is given, give notice to the Indemnified Party of its election to assume
the defense of such Proceeding, the Indemnifying Party will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the Indemnified Party.

(c)  Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Party may, by notice to the Indemnifying Party, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the Indemnifying Party will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which may not be unreasonably
withheld).

10.12  PROCEDURE FOR INDEMNIFICATION--OTHER CLAIMS. A claim for indemnification
under Sections 10.2, 10.3, 10.4, 10.5 and/or 10.7 (as applicable) for any matter
not involving a third-party claim may be asserted by notice to the party from
whom indemnification is sought which notice shall set forth in reasonable detail
the basis for such claim to the extent their known by such party.

10.13  EXCLUSIVITY. The parties agree that, except in the case of fraud, their
sole and exclusive remedy for, under or in connection with this Agreement,
including any violations or any breach of this Agreement, is a claim under and
in accordance with the provisions of this Article 10.

The Guarantor independently guarantees in favour of the Buyer timely and proper
compliance by the Seller with all its obligations under this Agreement and
accepts joint and several liability with the Seller under this Agreement without
the Buyer first having to seek recourse against the Seller.

10.15 DISPUTE RESOLUTION.

(a)  Negotiated Resolution. - If any dispute arises (i) out of or relating to,
this Agreement or any alleged Breach thereof, (ii) with respect to any of the
transactions or events contemplated hereby or (iii) with respect to any Person’s
right to indemnification (“Dispute”), the party desiring to resolve such Dispute
shall deliver a written notice describing such Dispute with reasonable
specificity to the other parties (“Dispute Notice”). If any party delivers a
Dispute Notice pursuant to this Section 9.14, the Chief Executive Officers of
the parties or their designees involved in the Dispute shall meet at least twice
within the 30 day period commencing with the date of the Dispute Notice and in
good faith shall attempt to resolve such Dispute, including any rejected
indemnification claim.

(b)  Mediation. - If any Dispute is not resolved or settled by the parties as a
result of negotiation pursuant to Section 9.15(a) above, the parties shall
submit the Dispute to non-binding mediation in accordance with Attachment P to
the Shareholders Agreement.

61

--------------------------------------------------------------------------------

(c)  Arbitration. - If the Dispute is not resolved by mediation pursuant to
Section 9.15(b) above, the Dispute shall be settled by arbitration conducted in
accordance with Attachment P to the Shareholders Agreement.

(d)  Equitable Relief. - The provisions of this Section 9.15 shall not preclude
Buyer from seeking an injunction or other equitable relief to enforce the
provisions of Article 9 of the Shareholders Agreement.

11. GENERAL PROVISIONS

11.1 EXPENSES.

(a)  Except as otherwise expressly provided in this Agreement, each party to
this Agreement will bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, accountants and investment bankers.

(b)  Buyer and Seller will each pay one half of the fees in connection with any
required competition filing.

(c)  Buyer and Seller will each pay one half of the Notary fees;

(d)  Seller shall pay all costs of reorganizing the Business into the Acquired
Companies.

(e)  In the event of termination of this Agreement, the obligation of each party
to pay its own expenses will be subject to any rights of such party arising from
a breach of this Agreement by another party. In addition, Seller shall reimburse
Buyer for one-half of Buyer’s Search Expenses.

11.2  PUBLIC ANNOUNCEMENTS.

(a)  Seller and Buyer agree that, promptly after the execution and delivery of
this Agreement or at such times as otherwise agreed upon by the parties, they
shall each issue a press release substantially in the form for Seller and Buyer,
respectively, that are provided for in the Shareholders Agreement. Unless
required by Legal Requirements, any other public announcement or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued prior to the Closing, if at all, at such time and in such manner as
Buyer and Seller may mutually determine. Prior to the Closing, Buyer and Seller
will consult with each other concerning the means by which the Acquired
Companies’ employees, customers and suppliers and others having dealings with
the Acquired Companies will be informed of the Contemplated Transactions, and
Buyer will have the right to be present for any such communication.

(b)  With respect to public communications on the Closing Date or otherwise with
respect to the Closing, Seller and Buyer shall consult in good faith regarding
appropriate press releases and, unless otherwise required by Legal Requirements,
the form and content of, any press release, public announcement or similar
publicity relating to the Closing, the Company and the parties will be mutually
determined.

62

--------------------------------------------------------------------------------

11.3  CONFIDENTIALITY.

(a)  Between the date of this Agreement and the Closing Date, Buyer and Seller
will maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Buyer and the Acquired Companies to maintain in
confidence, and not use to the detriment of another party or an Acquired Company
any written, oral or other information obtained in confidence from another party
or an Acquired Company in connection with this Agreement or the Contemplated
Transactions, unless (i) such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (ii) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (iii) the furnishing or use of such information is required by
or necessary or appropriate in connection with legal proceedings.

(b)  If the Contemplated Transactions are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request. Whether or not the Closing takes place, Seller waives and
will, upon Buyer’s request, cause the Acquired Companies to waive, any cause of
action, right or claim arising out of the access of Buyer or its representatives
to any trade secrets or other confidential information of the Acquired Companies
except for the intentional competitive misuse by Buyer of such trade secrets or
confidential information.

(c)  Nothing herein contained is intended to void, replace in whole or in part
or limit the application of any Confidentiality Agreements previously entered
into by and between the parties or their Related Persons which shall remain in
full force and effect in accordance with the terms thereof.

11.4 NOTICES. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

Seller or Guarantor:


LGL Holland B.V.

c/o Lennox International, Inc.
2140 Lake Park Bld
Richardson, Texas 75080-2254
Attention: General Counsel
Facsimile No.: 972-497-5268


63

--------------------------------------------------------------------------------

Buyer:


Outokumpu Copper Products Oy
c/o Outokumpu Oyj
Riihitontuntie 7D
P.O. Box 280
Espoo, Finland 02201
Attention: Corporate General Counsel
Facsimile No.: 011-358-9-421-2428


with a copy to:


Hodgson Russ LLP
One M&T Plaza, Suite 2000
Buffalo, New York 14203
Attention: Robert B. Fleming, Jr., Esq.
Facsimile No.: 716-849-0349


11.5  JURISDICTION;SERVICE OF PROCESS. Except as otherwise set forth in Section
10.13 or elsewhere in this Agreement, any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought in the courts of the State of Florida, Dade County , or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Florida. Each of the parties consents to the jurisdiction
of such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

11.6  FURTHER ASSURANCES; INFORMATION.

(a)  The parties agree (i) to furnish upon request to each other such further
information, (ii) to execute and deliver to each other such other documents, and
(iii) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

(b)  From and after the Closing, Seller and its Representatives will be allowed,
upon reasonable request, to inspect and copy at their expense the business
records and accounts of the Company. Buyer agrees with Seller that the Company
shall not destroy or abandon any business records or accounts relating to the
Business except upon thirty (30) days’ advance written notice to Seller for a
period of five (5) years thereafter. If Seller requests the surrender of such
records or accounts, then the Company shall surrender, at Seller’s expense, such
records or accounts so required rather than proceeding with such destruction.



64

--------------------------------------------------------------------------------

(c)  From and after the Closing, Buyer, the Acquired Companies and their
Representatives will be allowed upon reasonable request to inspect and copy at
their expense the records of Seller and its Related Persons relating to the
Acquired Companies and the Business through the Closing Date that are in the
possession or control of Seller or any of its Related Persons and are not
transferred to the Acquired Companies, including all financial records and tax
returns relating to the Business. Seller agrees not to destroy or abandon any
such records for a period of five (5) years following the Closing.(d) If at any
time within three (3) years after the date of this Agreement, Buyer or any of
its Related Persons proposes to register under the Securities Act of 1933, as
amended, any securities in connection with any registered offering thereof and
in connection therewith the Securities and Exchange Commission (“SEC”) makes any
comments or requests any information with respect to accounting information
presented in the registration statement pertaining to any period prior to the
Closing Date, then Seller will cooperate fully in responding promptly to such
comments or questions, and will use its reasonable best efforts to cause
Seller’s Accountants to respond to comments on the relevant financial statements
or to provide such information as the SEC requests in order to cause the SEC to
declare effective such registration statement, at the expense of Buyer or its
designated Related Persons, as the case may be. In addition, Seller will provide
to any underwriter relating to financial information pertaining to any period
prior to the Closing Date as required by Legal Requirements or applicable
regulations or guidance of the accounting profession.

11.8  PREVAILENCE. The Parties expressly agree that in case of discrepancy this
Agreement shall prevail on all agreements entered into to give effect to the
restructuring and transfer of the Business into the Acquired Companies
(hereinafter referred to as the “Implementing Agreement(s)”),in particular the
French law contribution agreement entered into between LGL France and Heatcraft
France SAS dated as of May 24, 2002, (for the purposes of this Article, the
“Contribution Agreement”); as a consequence, for the avoidance of doubt, any
discrepancy between this Agreement and the Contribution Agreement shall be
settled by exclusive reference and construction of this Agreement. Furthermore,
the Seller hereby commits to cause its Subsidiaries, in particular LGL France,
to waive any claims it may have from time to time against Heatcraft France SAS
under the Contribution Agreement, or should such claims be held by a third
party, to hold Heatcraft France SAS harmless on any amounts it could incur
thereunder, further to the provisions of the Contribution Agreement, these
claims being exclusively dealt with under this Agreement. In the event
provision(s) of the Agreement is (are) unenforceable, the Parties shall meet in
good faith and do their best efforts to find alternatives which comply with the
relevant laws and match as closely as possible the economic and financial
intention reflected in this Agreement.

11.9  WAIVER. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right

65

--------------------------------------------------------------------------------

arising out of this Agreement or the documents referred to in this Agreement can
be discharged by one party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by the other party, (b) no waiver
that may be given by a party will be applicable except in the specific instance
for which it is given, and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of such party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.

11.10  ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter (including
without limitation the Memorandum of Agreement between Outokumpu Oyj and Seller
dated on or about April 9, 2002) and constitutes (along with the Schedules and
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject
matter. This Agreement may not be amended except by a written agreement executed
by the party to be charged with the amendment.

11.11  ASSIGNMENTS,SUCCESSORS AND NO THIRD-PARTY RIGHTS. Neither party may
assign any of its rights under this Agreement without the prior consent of the
other parties, except that Buyer or Seller may assign any of its rights under
this Agreement to any Subsidiary of Buyer or Seller. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.

11.12  SEVERABILITY. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

11.13  SECTION HEADINGS, CONSTRUCTION. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All references to
“Schedule” or “Schedules” refer to the corresponding Schedule or Schedules
attached to and made a part of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.

11.14  TIME OF ESSENCE. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

66

--------------------------------------------------------------------------------

11.15  GOVERNING LAW. This Agreement is governed by the laws of the State of New
York without regard to conflicts of laws principles.

11.16  COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

[SIGNATURES APPEAR ON NEXT PAGE]

67

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

Seller:
LGL HOLLAND B.V.

By: /s/ Carl E. Edwards, Jr. 
Name: Carl E. Edwards, Jr.
Title:   Director


Guarantor:
LGL EUROPE HOLDING CO.

By: /s/ Carl E. Edwards, Jr. 
Name: Carl E. Edwards, Jr.
Title:   Secretary


Buyer:
OUTOKUMPU COPPER PRODUCTS OY

By: /s/ Kalevi Nikkilä  
Name:
Title: